       EXHIBIT D
James Joyner Expert Report
          EXPERT REPORT – UPDATE #2


                       of
              JAMES F. JOYNER III


              Dated 15 December 2019


                  in the matter of


                 TARA TAYLOR

                    - Plaintiff -


                        and


              FLUOR CORPORATION
and FLUOR GOVERNMENT GROUP INTERNATIONAL, INC.

                   - Defendants -


        CASE NO. 6:17-cv-01875-BHH-KFM

         UNITED STATES DISTRICT COURT
      FOR THE DISTRICT OF SOUTH CAROLINA
               GREENVILLE DIVISION
                                                                                 CONTENTS
1.            THE ASSIGNMENT ....................................................................................................................................................... 1
     1.1.      Subject legal action. ................................................................................................................................................... 1
     1.2.      Engagement date and terms. ...................................................................................................................................... 1
     1.3.      Topics of expert testimony. ....................................................................................................................................... 1
     1.4.      Expert report. ............................................................................................................................................................. 1
     1.5.      Education and professional credentials. .................................................................................................................... 1
     1.6.      Professional experience. ............................................................................................................................................ 1
     1.7.      Independence and conflicts of interest. ..................................................................................................................... 1
     1.8.      Sources ....................................................................................................................................................................... 2
     1.9.      Compliance with Fed. R. Evid. 702 and Fed R. Civ. P. 26(a)(2). ............................................................................. 2
     1.10.     Revisions.................................................................................................................................................................... 2
2.            SELECTED DEFINITIONS ............................................................................................................................................. 2
     2.1.      Subject Legal Action. ................................................................................................................................................ 2
     2.2.      Presiding Judge. ......................................................................................................................................................... 2
     2.3.      Magistrate Judge. ....................................................................................................................................................... 2
     2.4.      Plaintiff. ..................................................................................................................................................................... 2
     2.5.      Attorney for Plaintiff. ................................................................................................................................................ 2
     2.6.      Defendants. ................................................................................................................................................................ 2
     2.7.      Attorney for Defendants. ........................................................................................................................................... 2
     2.8.      DoD. ......................................................................................................................................................................... 3
     2.9.      LOGCAP. .................................................................................................................................................................. 3
     2.10.     LOGCAP Contract Terms. ........................................................................................................................................ 3
3.            INTRODUCTION AND BACKGROUND............................................................................................................................ 3
     3.1.      Fluor’s contract in Afghanistan. ................................................................................................................................ 3
     3.2.      Staffing and premature departure. ............................................................................................................................. 3
     3.3.      Troop levels. .............................................................................................................................................................. 4
4.            PLAINTIFF’S EMPLOYMENT BY DEFENDANT .............................................................................................................. 6
     4.1.      Tara D. Taylor’s employment with Defendant Fluor. ............................................................................................... 6
     4.2.      Tara D. Taylor’s mobilization to Afghanistan. .......................................................................................................... 7
5.            CALCULATIONS AND CONCLUSION OF PUTATIVE DAMAGES ..................................................................................... 8
     5.1.      General assumptions. ................................................................................................................................................. 8
     5.2.      Probability-weighted calculations of putative damages. ........................................................................................... 8
     5.3.      Discount rates for putative damages based on earnings. ........................................................................................... 9
     5.4.      Conclusion of putative damages. ............................................................................................................................... 9
6.            REBUTTAL OF PLAINTIFF EXPERT’S REPORT ............................................................................................................ 9
     6.1.      Alford’s report. .......................................................................................................................................................... 9
     6.2.      Alford’s approach to damages. ................................................................................................................................ 10
     6.3.      Meals and incidentals and lodging provided in Afghanistan................................................................................... 10
     6.4.      Foreign earned income exclusion (from taxable income) for expatriate status in Afghanistan. ............................. 12
     6.5.      Re-calculated earnings without erroneous 401(k) match ........................................................................................ 14
     6.6.      Re-calculated earnings adjusted for failure to mitigate. .......................................................................................... 15
     6.7.      Re-calculated earnings without salary uplift earnings. ............................................................................................ 15
     6.8.      Income Tax Effect of One-Time Award .................................................................................................................. 16
     6.9.      Summary of errors in Alford’s calculation of damages........................................................................................... 17
     6.10.     Failure to account for uncertainty of mobilization through June 2021. .................................................................. 17
EXHIBIT 1 – GENERAL ASSUMPTIONS ........................................................................................................................................ 20
EXHIBIT 1 – GENERAL ASSUMPTIONS (CONTINUED) ................................................................................................................. 21
EXHIBIT 2 – CALCULATED MOBILIZATION EARNINGS COMPARED TO DEMOBILIZATION EARNINGS ..................................... 22
EXHIBIT 2 – CALCULATED MOBILIZATION EARNINGS COMPARED TO DEMOBILIZATION EARNINGS (CONTINUED) .............. 23
EXHIBIT 2 – CALCULATED MOBILIZATION EARNINGS COMPARED TO DEMOBILIZATION EARNINGS (CONTINUED) .............. 24
EXHIBIT 3 –ESTIMATE OF EARNINGS BEFORE TAYLOR’S ATTEMPT TO MITIGATE ................................................................. 25
EXHIBIT 4 – M&A VS TOTAL PERSONNEL................................................................................................................................. 26
EXHIBIT 5 – SUMMARY OF FORM W-2 FOR TARA D. TAYLOR .................................................................................................. 27
EXHIBIT 6 – SUMMARY CALCULATION OF TARA D. TAYLOR’S TIME OFF DURING MOBILIZATION ....................................... 28
EXHIBIT 7 – SUMMARY ALFORD’S DAMAGES CALCULATIONS ................................................................................................. 29
EXHIBIT 7 – SUMMARY ALFORD’S DAMAGES CALCULATIONS (CONTINUED) .......................................................................... 30
EXHIBIT 7 – SUMMARY ALFORD’S DAMAGES CALCULATIONS (CONTINUED) .......................................................................... 31
EXHIBIT 8 – PROBABILITY TABLES ............................................................................................................................................ 32
EXHIBIT 8 – PROBABILITY TABLES (CONTINUED) ..................................................................................................................... 33
EXHIBIT 8 – PROBABILITY TABLES (CONTINUED) ..................................................................................................................... 34
EXHIBIT 9 – JOB SEARCH CHART FOR SUPPLEMENTAL DISCOVERY (TARA D. TAYLOR) ........................................................ 35
APPENDIX A -1 – EXPERT QUALIFICATIONS OF JAMES FORREST JOYNER III.......................................................................... 39
APPENDIX A-2 – EXPERT CREDENTIALS .................................................................................................................................... 40
APPENDIX B – SELECTED DATA REVIEWED FOR THIS REPORT ................................................................................................ 41
1.       THE ASSIGNMENT

1.1.     Subject legal action.

         My report is written for TARA TAYLOR, Plaintiff v. Fluor CORPORATION and Fluor GOV’T GROUP
         INTERNATIONAL, INC., Defendants, CASE NO. 6:17-cv-01875-BHH-KFM.

1.2.     Engagement date and terms.

         I was engaged by the Defendant on 09 February 2018 to testify for the Defendants. My fee is based on
         my time at the hourly rate of $295, and other professional time at the hourly of $195.

1.3.     Topics of expert testimony.

         Damages calculations, based on my professional training as a certified public accountant (SC, NC, GA),
         certified valuation analyst, and certified risk manager; testimony pertaining to accounting, taxation, and
         payroll practices of business operations; and, other matters about which I may be asked to testify during
         this engagement.

1.4.     Expert report.

         This updated report supersedes my original report, dated 16 November 2018, and the supplement, dated
         07 December 2018, and the previous update, dated 27 November 2019.

1.5.     Education and professional credentials.

         An outline of my education and professional licenses and credentials is attached to this report.

1.6.     Professional experience.

1.6.1.   My professional experience includes accounting and attestation services, professional tax planning and
         compliance, fiduciary services to ESOPs, ERISA compliance, valuation of business entities and business
         assets, and litigation support. I have been engaged in approximately 75 ESOP transactions (i.e., serving
         as an independent trustee to buy or sell employer stock), and I have served seven ESOP-owned companies
         as an ongoing trustee.

1.6.2.   I have published no professional articles or books in the past 10 years.

1.6.3.   Litigation for which I provided expert testimony is attached hereto.

1.7.     Independence and conflicts of interest.

1.7.1.   I am independent 1 of the parties to this litigation and I have no conflicts of interest with any litigant in
                             2F




         this litigation.




         1
             Independence is defined for my purposes by the American Institute of Certified Public Accountants. Strictly
             speaking, independence is required only in attestation engagements, and I am not performing attestation or
             assurance services for this litigation. See, for example, https://pcaobus.org//Standards/EI/Pages/ET101.aspx,
             accessed 02 April 2018.


 Defendant’s Expert Report – Updated 15 Dec 2019                                                                Page 1 of 19
1.8.     Sources

         Selected data on which I relied is listed at Appendix B – Selected Data Reviewed For This Report.

1.9.     Compliance with Fed. R. Evid. 702 and Fed R. Civ. P. 26(a)(2).

         My qualifications, my professional work, and this report are intended to satisfy Fed. R. Evid. 702 and
         Fed R. Civ. P. 26(a)(2).
1.10.    Revisions.

         I respectfully reserve the right to revise my report for additional information and other developments.


2.       SELECTED DEFINITIONS

2.1.     Subject Legal Action.

         The subject legal action is Civil Action No. 6:17-cv-01875-BHH-KFM in South Carolina District Court,
         Greenville Division.

2.2.     Presiding Judge.

         The presiding judge is Judge Bruce H. Hendricks.2

2.3.     Magistrate Judge.

         The magistrate judge is Judge Kevin F. McDonald.

2.4.     Plaintiff.

         The Plaintiff is Tara D. Taylor. Taylor began employment at Fluor or affiliates in April 2009 and worked
         for Fluor through December 2018. Taylor’s date of birth is 02 January 1967.3 Taylor was mobilized for
         Afghanistan and arrived 02 November 2011. Taylor has been a Florida resident since February 2015.

2.5.     Attorney for Plaintiff.

         Plaintiff’s attorney is Brian P. Murphy of STEPHENSON & MURPHY, LLC, 207 Whitsett St.,
         Greenville, SC, 29601.

2.6.     Defendants.

2.6.1.   Defendant FLUOR is FLUOR CORPORATION.

2.6.2.   Defendant FGG is Fluor GOVERNMENT GROUP INTERNATIONAL, INC.

2.7.     Attorney for Defendants.

2.7.1.   Defendants’ attorney is T. Chase Samples of JACKSON LEWIS, P.C., 15 South Main Street, Suite 700,
         Greenville, SC, 29601.




         2
             Originally assigned to Judge Mary Geiger Lewis, then Judge Donald C. Coggins, Jr.
         3
             Tara Taylor deposition, 26 April 2018, page 16, line 25.


 Defendant’s Expert Report – Updated 15 Dec 2019                                                     Page 2 of 19
2.8.     DoD.

2.8.1.   DoD is the U.S. Department of Defense.

2.9.     LOGCAP.

         LOGCAP stands for Logistics Civil Augmentation Program and is the U.S. Army's premier capability to
         support global contingencies by leveraging corporate assets to augment Army current and programmed
         sustainment force structure.4 LOGCAP services include “basic life services ranging from shower and
         latrine, food service preparation and meals, Moral Welfare and Recreation, or MWR, to fire protection
         services provided by LOGCAP performance contractor Fluor Corporation.”5

2.10.    LOGCAP Contract Terms.

2.10.1. FOB is Forward Operating Base.

2.10.2. M&A is Management and Administration personnel.

2.10.3. PWS is Performance Work Statement or (Fluor’s) Scope of Work (i.e., facilities maintenance, vehicle
        maintenance, laundry, dining facilities, management and administration (M&A), and, etc.).


3.       INTRODUCTION AND BACKGROUND

3.1.     Fluor’s contract in Afghanistan.

         In June 2007, Defendant (along with DynCorp International) won a competitive bid for contracts under
                                                                        the DoD program known as
                                                                        LOGCAP IV. 6 The contracts were
                                                                        for a base year with options for each
                                                                        of the nine succeeding years.



                                                                               3.2. Staffing     and         premature
                                                                               departure.

                                                                               3.2.1.      Private contractors like
                                                                               Fluor offer financial incentives to
                                                                               motivate qualified candidates for
                                                                               employment and assignment under
                                                                               DoD contracts, which support
                                                                               American troops in battle.

                                                                               3.2.2.      Significant academic
                                                                               research has been published to

         4
             https://www.army.mil/article/83543/logcap_completes_base_de_scoping_for_turnover_of_fob_dubs,
             accessed 09 November 2018.
         5
             https://www.army.mil/article/83543/logcap_completes_base_de_scoping_for_turnover_of_fob_dubs,
             accessed 09 November 2018.
         6
             Contract #W52P1J-07-0008.


 Defendant’s Expert Report – Updated 15 Dec 2019                                                       Page 3 of 19
         address the phenomenon of expatriate’s premature departure from assignments, including stressful
         military assignments. For example:

              “Overall, the results of our research were alarming. We found that between 10% and 20%
              of all U.S. managers sent abroad returned early because of job dissatisfaction or difficulties
              in adjusting to a foreign country. Of those who stayed for the duration, nearly one-third did
              not perform up to the expectations of their superiors. And perhaps most problematic, one-
              fourth of those who completed an assignment left their company, often to join a competitor,
              within one year after repatriation. That’s a turnover rate double that of managers who did
              not go abroad.”7

3.3.     Troop levels.

3.3.1.   The activities and staffing levels of private contractors, such as Fluor, are directly related to and the result
         of American troop levels in Afghanistan.

3.3.2.   At the request of the Department of the Army, Fluor published a demobilization plan for 01 March 2014.8

              “Purpose: Develop a contractor drawdown plan and submit to the Contracting Officer by
              01 March 2014 (due 120 days prior to the end of the current contract year) that is based on
              current official guidance from the US Government (USG).
              Background: Fluor is responsible for demobilizing all project personnel and Fluor owned
              equipment from the Afghanistan Combined Joint Operations Area (CJOA) at the end of the
              period of performance. The United States Military has begun its draw down of forces in
              Afghanistan with a goal of reaching an enduring footprint by the end of 2014.


              Fluor has had responsibility for the service and support requirements at 76 Forward
              Operating Bases (FOBs) in Northern Afghanistan since 2010. As of February 2014, 54 of
              these FOBs have been successfully closed or transferred and 12 more FOBs are scheduled
              for closure/transfer by the end of 2014. That will leave 10 FOBs in Fluor's area of
              responsibility that are anticipated to be enduring bases with Bagram Airfield being the
              largest.
              By the end of Option Year 3 on 30 June 2014 Fluor will have 17 FOBs and approximately
              13,271 personnel (8,425 EXPATs & OCNs / 4,846 LNs) in the CJOA.
              Note: This includes all FOBs scheduled to close by 15 July 2014”
              [Emphases in original]
3.3.3.   On 03 March 2014, Gregory K. Johnston, Procuring Contract Officer, Logistics Civil Augmentation
         Program sent a letter to Joseph Poniatowski, Functional Director, Prime Contract Management, Fluor
         International, Inc. with the following information:




         7
             “The Right Way to Manage Expats,” by J. Stewart Black and Hal B. Gregersen, Harvard Business Review,
             March-April 1999.
         8
             DEF 003497


 Defendant’s Expert Report – Updated 15 Dec 2019                                                           Page 4 of 19
Source: Department of Defense Contractor and
Troop Levels in Afghanistan and Iraq: 2007-2018,
Updated May 10, 2019, Congressional Research
Service, https://crsreports.congress.gov, R44116




   Defendant’s Expert Report – Updated 15 Dec 2019   Page 5 of 19
               “OY4 will see a significant reduction in forward operating bases (FOBs) ultimately leading
               into the Resolute Support Mission (RSM) end state. In addition to anticipated reductions in
               level of effort resulting from base closures, there is expected to be a significant reduction in
               LOGCAP supported population across Northern Afghanistan.”
         The letter also references “the Accelerated Drawdown Plan III (ADP3) and other reductions anticipated
         to occur in the Theatre …”.

3.3.4.   Private contractors for LOGCAP IV, as with their predecessors, experienced changing demands in the
         number of expatriated employees. Fluor’s 2017 annual report included this comment:

               “…the continued reduction in project execution activities associated with the LOGCAP IV
               program in Afghanistan.”9 [emphasis added]
3.3.5.   By 2014, staffing levels under LOGCAP IV already were in severe decline, a trend which continued
         except for a minor halt in the third quarter of 2017, which indicates the declining probability of the
         Plaintiff’s continued employment in this theater.


4.       PLAINTIFF’S EMPLOYMENT BY DEFENDANT

4.1.     Tara D. Taylor’s employment with Defendant Fluor.

         Plaintiff Taylor was most recently hired by Fluor Government Group International, Inc. (one of the
         Defendants) on April 4, 2011, as a Prime Contracts Management Principle Specialist in the Greenville
         home office and was deployed to Afghanistan in October of the same year. She was promoted to a Prime
         Contracts Supervisor in February of 2014. She remained in that position until she demobilized from the
         project on September 24, 2014. She continued to be employed by Fluor Government Group in Greenville
         from October 2014 until February 2015 when she accepted an HR Manager position in Jacksonville,
         Florida with Fluor Federal Solutions, a position she held until 31 December 2018.

         Selected payroll information illustrating components of Plaintiff’s earnings is presented below.
4.1.1.   The evidence produced in this case by Ms. Taylor indicates that she failed to mitigate her damages by
         applying for work that would pay her a higher rate than she was making at Fluor between 24 September
         2014 and 12 March 2016.10

4.1.2.   I have seen no confirming evidence Ms. Taylor made any effort to mitigate her putative lost earnings
         between 24 September 2014 and 12 March 2016.




         9
              Fluor’s 2017 Annual Report, page 42.
         10
              See Exhibit 10 – Job Search Chart for Supplemental Discovery (Tara D. Taylor) summarizing the external
              positions to which she applied.


 Defendant’s Expert Report – Updated 15 Dec 2019                                                            Page 6 of 19
                                               Table 1- Selected Payroll Information
                      Taylor v. Fluor et al
                                                                                                             Projected
                                      Pay Period ==>   30-Nov-13    30-Nov-13     20-Sep-14    20-Sep-14     29-Nov-14
                                Pay                        Rate            $           Rate            $             $
              Weeks                                                       52                          42            52
              Gross
                  Regular                                  38.82    67,282.88          41.15    63,591.20     78,731.96
                  OT Straight                              38.82    64,679.80          41.15    65,353.87     80,914.32
                  Travel Time                                        6,790.40                    3,292.00      4,075.81
                  Hardship                                          28,028.84                   23,292.00     28,837.71
                  FSI                                                8,023.64                    6,664.80      8,251.66
                  Out of Country                                       621.12                     329.20        407.58
                  Period Leave                                      12,162.32                    2,633.60      3,260.65
                  Hazard Allowance                                  23,553.76                   22,255.20     27,554.06
                  Lump Sum Expat Allowance                           8,000.00                    4,750.00      4,750.00
                  Home/Family Visit                                 13,024.00                    6,512.00      8,062.48
                  AP-Meals-Supl Tax                                    286.00                     143.00        177.05
                  AP-Hom/Family Visit                                3,256.00                    3,256.00      3,256.00
              Total                                                235,708.76                  202,072.87    248,279.27
                  Federal Withholding                               14,634.75                   11,761.03     14,561.28
                  FICA-OASDI                                         7,049.40                    7,254.00      8,981.14
                  FICA-HI                                            3,739.16                    2,948.71      3,650.78
                  Georgia Withholding                               13,032.85                   13,032.85     16,135.91
                  401k Deferral                                     13,028.52                   13,028.52     16,130.55
              Total                                                 51,484.68                   48,025.11     59,459.66
              Net Payroll Disbursements                       $    184,224.08                  154,047.76    188,819.61




4.2.     Tara D. Taylor’s mobilization to Afghanistan.

4.2.1.   Fluor records specify Ms. Taylor arrived in Afghanistan on 02 November 2011 as a Grade 18 “new hire”
         assigned to Prime Contract Management with a base salary of $75,000.11 Taylor de-mobilized on 25 Sep
         2014 with grade and status as Supervisor, Prime Contracts due to “reduction of work force” after nearly
         3 years on the project. As a supervisor in the Prime Contracts department, Taylor’s position was
         considered a Management and Administration (“M&A”) position.

4.2.2.   Just before Ms. Taylor’s mobilization in November 2011, Rachelle Weber, a Fluor Prime Contracts
         Manager at Grade 20, was mobilized on 11 August 2011.12 Weber was de-mobilized 29 August 2015,
         still at Grade 20 Manager after 4 years.13




         11
              Taylor’s SAP reference is 10288600.
         12
              SAP reference 10333755, with base pay at $95,000.
         13
              Base pay rose in the intervening months from $95,000 to $105,360.


 Defendant’s Expert Report – Updated 15 Dec 2019                                                            Page 7 of 19
4.2.3.   Fluor’s stated reason for Ms. Weber’s demobilization was the same as it was for Ms. Taylor’s: “reduction
         in work force” to align the organizational structure with the established basis of estimate.


5.       CALCULATIONS AND CONCLUSION OF PUTATIVE DAMAGES

5.1.     General assumptions.

5.1.1.   My damages calculations reflect the assumption that the court has determined back pay damages are
         recoverable by Plaintiff.

5.1.2.   I projected the ongoing earnings as if Plaintiff’s mobilization continued. For purposes of annual pay
         during assumed post-September 2014 mobilization, I used an annualized estimate of Taylor’s reported
         earnings through September 2014. I calculated that amount to be $248,000. For purposes of estimating
         future pay increases, I used the Employer Cost Index published by the Bureau of Labor Statistics.14

5.1.3.   I considered Plaintiff’s actual earnings after her demobilization. In the absence of actual earnings after
         her demobilization, I forecasted her earnings.

5.1.4.   The difference between ongoing mobilization compensation and actual compensation represents putative
         damages.

5.2.     Probability-weighted calculations of putative damages.

         The parties to this lawsuit point to different clauses for Plaintiff’s demobilization. Plaintiff alleges
         wrongful acts by Defendant; Defendant assigns the cause decisions made to implement a workforce
         reduction that was mandated two years earlier and continued through dates after Plaintiff’s demobilization.



         In short (using my words and without making any legal assertions), Plaintiff’s claim is that:
                 But for Defendant’s (alleged) wrongful acts, there was 100% certainty she still would
                 mobilized to Afghanistan and working in her same position, earning approximately the
                 same compensation, through June 2021 and, therefore, compensation for putative damages
                 (i.e., lost earnings) is warranted.

         Defendant’s opposing view (using my words and without making any legal assertions) is:
                 From the mandate in 2012 to reduce civilian staffing in Afghanistan, uncertainty escalated
                 for Plaintiff’s continuing assignment to the same position and, therefore, compensation for
                 putative damages (i.e., lost earnings) is not warranted.



         Before Plaintiff’s demobilization event in September 2014, there was a clear trend for private workforce
         reductions under the LOGCAP IV program. 15 When the directive for workforce reduction became

         14
              https://www.bls.gov/news.release/eci.toc.htm, accessed 14 November 2018.
         15
              The high point of the U.S. Nationals (civilian) contractors count was 34,765, during 2012 and 2013, and by
              September 2014 the count was 17,404. See Source: Department of Defense Contractor and Troop Levels in
              Afghanistan and Iraq: 2007-2018, Updated May 10, 2019, Congressional Research Service,
              https://crsreports.congress.gov, R44116.


 Defendant’s Expert Report – Updated 15 Dec 2019                                                               Page 8 of 19
         effective, and while the workforce reduction was being implemented, the probability significantly rose
         that Plaintiff would be demobilized from her assignment in Afghanistan before June 2021. Such
         heightened probability existed independently of the Plaintiff’s allegations and are not related to whether
         the jury finds in favor of the Plaintiff’s allegations against the Defendant.

         Plaintiff was demobilized in September 2014 and no person can transcend our human limitations and
         recreate an alternative reality for re-living and documenting the circumstances of Plaintiff’s
         demobilization. There was one discoverable outcome: Plaintiff’s demobilization from the Afghanistan
         war theater in September 2014. Other possible outcomes for 2014 through 2021 can be estimated based
         on available data. No data exists to compel belief in 100% certainty of Plaintiff’s continuing mobilization
         through June 2021, and an assumption of 100% certainty is unreasonable and unreliable. Therefore, we
         must estimate the probability of Plaintiff’s continuing mobilization through June 2021. I will propose
         several ways to estimate the probability and weight the claimed damages for the estimated probability.

5.2.1.   Probability-weighted by M&A count

5.2.2.   I calculated probability-weighted (putative) damages to relate the uncertainty of Plaintiff’s continuing
         mobilization by the declining M&A 16 count. This method assumes Plaintiff will continue in her job
         position in mobilization through June 2021. The putative damages are reduced to reflect the declines in
         M&A through June 2021.

         My calculations are presented in Exhibit 2 – Calculated Mobilization Earnings Compared to
         Demobilization Earnings. This probability-weighted approach gives $177,700,17 assuming the jury finds
         all categories of Plaintiff’s compensation are recoverable as damages and does not adjust for Plaintiff’s
         failure to mitigate her damages through 12 March 2016. This amount is reduced to $122,400 if the jury
         finds the Plaintiff failed to mitigate her damages through 12 March 2016.

5.3.     Discount rates for putative damages based on earnings.

5.3.1.   The spot rate for 1-year US Treasury instruments reflects the relevant basis for the discount rate to
         determine the present value of the putative damages. I have not discounted to present value because the
         adjustment for time value of money is not a significant amount.

5.4.     Conclusion of putative damages.

5.4.1.   I have not formed an opinion that the Plaintiff is entitled to recover damages.

5.4.2.   My calculations of putative damages are based on the probability-weighted difference in compensation,
         recognizing the demobilization trend. The range of damages I determined are $122,400 and $177,700
         assuming the court determines putative damages are recoverable by Ms. Taylor.


6.       REBUTTAL OF PLAINTIFF EXPERT’S REPORT

6.1.     Plaintiff’s expert report.



         16
              M&A = management and administration job category.
         17
              This amount is reduced to $122,400 if the jury finds the Plaintiff failed to mitigate her damages through 12
              March 2016.


 Defendant’s Expert Report – Updated 15 Dec 2019                                                                 Page 9 of 19
6.1.1.   Charles L. Alford, PhD published a report disclosing his expert testimony, dated 04 June 2018, and
         updated 14 November 2019.

6.2.     Alford’s approach to damages.

6.2.1.   Alford’s damages report assumes Ms. Taylor is entitled to recover her mobilization-level earnings,
         including base pay, overtime pay, combat zone compensation, employer retirement contributions, and
         fringe benefits, and also income tax benefits, from 01 October 2014 through 30 June 2021. To that end,
         he reconstructed specific components of her W-2 compensation to which he adds employer matching
         contributions, meals and incidentals grossed up to the equivalent of pre-tax earnings, the value of lodging
         grossed up to the equivalent of pre-tax earnings, and the benefit of an income tax exclusion of
         compensation available to U.S. citizens working abroad provided certain conditions are satisfied. Alford
         then deducted an estimate of Ms. Taylor’s earnings ability outside of a combat zone setting.

6.3.     Meals and incidentals and lodging provided in Afghanistan.

6.3.1.   Dr. Alford erroneously included meals and lodging in his calculation of Plaintiff’s damages.

6.3.2.   Fluor provided Plaintiff with meals and lodging at her place of employment in Afghanistan.

         Normally, the U.S. Internal Revenue Code requires taxation of meals and lodging provided by an
         employer. According to IRS Publication 54 – Tax Guide for U.S. Citizens and Resident Aliens Living
         Abroad:18
                “If you receive fringe benefits in the form of the right to use your employer’s property or
                facilities, the fair market value of that right is earned income.”
6.3.3.   The meals and lodging arrangement provided to Ms. Taylor in Afghanistan were not added to the
         Plaintiff’s taxable wages, an exclusion authorized by the U.S. Internal Revenue Code and related Treasury
         regulations when the arrangements are for the benefit of the employer (i.e., the Defendants).19

                Treasury Regulation §1.119-1 Meals and lodging furnished for the convenience of the
                employer.
                (1) In general. The value of meals furnished to an employee by his employer shall be
                excluded from the employee's gross income if two tests are met:
                     (i) The meals are furnished on the business premises of the employer, and
                     (ii) the meals are furnished for the convenience of the employer. The question of
                     whether meals are furnished for the convenience of the employer is one of fact to be
                     determined by analysis of all the facts and circumstances in each case. If the tests
                     described in subdivisions (i) and (ii) of this subparagraph are met, the exclusion shall
                     apply irrespective of whether under an employment contract or a statute fixing the terms
                     of employment such meals are furnished as compensation.
6.3.4.   IRS Publication 54 discusses the requirements: “convenience of employer” and “condition of
         employment.”



         18
              IRS Publication 54 – Tax Guide for U.S. Citizens and Resident Aliens Living Abroad,
               https://www.irs.gov/publications/p54, accessed 15 November 2018.
         19
              Reg. § 1.119-1. Meals and lodging furnished for the convenience of the employer.


 Defendant’s Expert Report – Updated 15 Dec 2019                                                       Page 10 of 19
                “Convenience of employer. Whether meals or lodging are provided for your employer's
                convenience must be determined from all the facts and circumstances. Meals furnished at
                no charge are considered provided for your employer's convenience if there is a good
                business reason for providing them, other than to give you more pay. [emphasis added]
                On the other hand, if your employer provides meals to you or your family as a means of
                giving you more pay, and there is no other business reason for providing them, their value
                is extra income to you because they aren’t furnished for the convenience of your employer.
                Condition of employment. Lodging is provided as a condition of employment if you must
                accept the lodging to properly carry out the duties of your job. You must accept lodging to
                properly carry out your duties if, for example, you must be available for duty at all times or
                you could not perform your duties if the lodging wasn’t furnished.”
6.3.5.   The tax treatment of reimbursements for away-from-home meals and lodging costs is clearly
         distinguishable from the income tax provisions of IRC §119. Under other provisions of the Internal
         Revenue Code and Treasury regulations, the location of an employee's tax home normally depends on
         whether his or her work assignment is expected to be temporary or indefinite. If an employee's work
         assignment is expected to be for an indefinite period or more than 1 year, the employee's place of
         employment becomes his or her tax home.

                “To determine whether you are traveling away from home, you must first determine the
                location of your tax home.”

                “Generally, your tax home is your regular place of business or post of duty, regardless of
                where you maintain your family home. It includes the entire city or general area in which
                your business or work is located.”20

6.3.6.   When the employee’s place of employment becomes his or her tax home, the employee cannot deduct or
         be reimbursed on a tax-free basis for any away-from-home expenses. Unlike non-taxable meals and
         lodging for the convenience of the employer (IRC §119), reimbursements of away-from-home costs are
         presumed to be bargained-for employment earnings and, as such, are treated as taxable remuneration.

                “If you are a member of the U.S. Armed Forces on a permanent duty assignment overseas,
                you aren’t traveling away from home. You can’t deduct your expenses for meals and
                lodging.”

                “You may be reimbursed under your employer's accountable plan for expenses related to
                that employer's business, some of which are deductible as employee business expenses and
                some of which aren’t deductible. The reimbursements you receive for the nondeductible
                expenses don’t meet rule (1) for accountable plans, and they are treated as paid under a
                nonaccountable plan.”




         20
              “Publication 463 (2017), Travel, Entertainment, Gift, and Car Expenses,”
              https://www.irs.gov/publications/p463#en_US_2017_publink100033753, accessed 15 November 2018.


 Defendant’s Expert Report – Updated 15 Dec 2019                                                        Page 11 of 19
                “Your employer will combine the amount of any reimbursement or other expense allowance
                paid to you under a nonaccountable plan with your wages, salary, or other pay. Your
                employer will report the total in box 1 of your Form W-2.”21

6.3.7.   Instead of a form of bargained-for employment earnings, the meals and incidentals and lodging costs
         provided by Fluor to Ms. Taylor were provided for the convenience of the employer and realized only
         when conditions imposed by IRC §119 – not conditions imposed by the employer – are satisfied. This
         arrangement made for the convenience of the employer should not be treated as damages recoverable by
         Ms. Taylor. Therefore, Alford’s damages calculations for meals and incidentals and lodging are biased
         and unreliable.

6.3.8.   Tax-effected meals and incidentals. There are other flaws in Alford’s meals and incidentals calculations.

6.3.8.1. First, Alford has made no adjustment to his damages calculations for meals and incidentals during Ms.
         Taylor’s vacation time. Of 1,057 days tracked by FLUOR, Taylor took 110 “R&R” days, or 10.41% time
         off. No evidence was produced to indicate FLUOR reimbursed or otherwise paid for Ms. Taylor’s meals
         and incidentals while she was on vacation.22

6.3.9.   Conclusion. In summary, meals and lodging were furnished by Fluor for the “convenience of the
         employer” on premises provided by Fluor through contractual arrangements under LOGCAP IV.
         Counting meals and lodging as Ms. Taylors’s recoverable damages would constitute an economic
         windfall for the Plaintiff at the Defendants’ expense. Therefore, I dispute the validity and accuracy of Dr.
         Alford’s tax-effected meals and incidentals and lodging. For these and other reasons, these components
         of his calculations do not qualify as recoverable damages.

6.4.     Foreign earned income exclusion (from taxable income) for expatriate status in Afghanistan.

6.4.1.   Dr. Alford erroneously included tax savings from the foreign income exclusions in his calculation of
         Plaintiff’s damages.

6.4.2.   U.S. citizens or resident aliens living abroad generally are taxed on their worldwide income. However,
         employees may qualify for an exclusion of foreign earnings or an exclusion or deduction for certain
         foreign housing amounts.23 Employers do not need to withhold federal income taxes from wages paid to
         employees whose wages they reasonably expect will be excluded from income under IRC §911.24




         21
              “Publication 463 (2017), Travel, Entertainment, Gift, and Car Expenses,”
              https://www.irs.gov/publications/p463#en_US_2017_publink100033753, accessed 15 November 2018.
         22
              Such reimbursements for away-from-home expenses would be taxable.
         23
              IRC §§911(a) and (b).
         24
              See https://www.irs.gov/individuals/international-taxpayers/foreign-earned-income-exclusion, accessed 11
              November 2018.


 Defendant’s Expert Report – Updated 15 Dec 2019                                                             Page 12 of 19
                                                    Table 2- Foreign Income
                                           Foreign Earned Exclusion claimed Full Days
               Year              Amount                                                Qualifying Days
                                        Income Reported25   by Tara Taylor in the U.S.
                2012         $     95,100          Not produced          Not produced   Not produced      Not produced
                2013               97,600              222,680                90,963             25               340
                2014               99,200              220,160                90,768             31               334
                2015              100,800          Not produced          Not produced   Not produced      Not produced
                2016              101,300          Not produced          Not produced   Not produced      Not produced
                2017              102,100          Not produced          Not produced   Not produced      Not produced
                2018              105,900          Not produced          Not produced   Not produced      Not produced
                2019              107,600          Not produced          Not produced   Not produced      Not produced
                2020              109,450          Not produced          Not produced   Not produced      Not produced
                2021 Forecast     111,300          Not produced          Not produced   Not produced      Not produced




6.4.3.   Requirements. To claim the IRC §911 exclusion or the foreign housing cost deduction, employees must
         have foreign earned income, their tax home must be in a foreign country, and they must be one of the
         following:

         (i)           A U.S. citizen who is a bona fide resident26 of a foreign country or countries for an
                       uninterrupted period that includes an entire tax year. Generally, a foreign country is any
                       territory (including the air space and territorial waters) under the sovereignty of a
                       government other than the U.S. Territories and possessions of the U.S. are not foreign
                       countries.27 A U.S. resident alien who is a citizen or national of a country that has an
                       income tax treaty in effect with the U.S. and who is a bona fide resident of a foreign
                       country or countries for an uninterrupted period that includes an entire tax year.28
         (ii)          A U.S. citizen or a U.S. resident alien who is physically present in a foreign country or
                       countries for at least 330 full days during any period of 12 consecutive months.
6.4.4.   Foreign earned income exclusion is not granted by or controlled by Defendants. The foreign earned
         income exclusion is an income tax provision based on statutory authorization and subject to conditions
         imposed on individual taxpayers (not employers). The employee’s potential income tax benefit is not
         bargained-for between the employer and employee; is not awarded by the employer; is not based on an
         employer’s compliance. The foreign income exclusion remained available to Ms. Taylor even after her
         demobilization, yet the Job Search Chart29 indicates Ms. Taylor infrequently sought foreign employment
         after September 2014. Counting this conditional income tax benefit as damages recoverable by Ms.
         Taylor would constitute an economic windfall for the Plaintiff at Defendants’ expense.


         25
              The information pertaining to the foreign exclusion claimed by Tara Taylor was derived from Form 1040s
              for Andrew S. and Tara D. Taylor.
         26
              The bona fide residence test applies to U.S. citizens and resident aliens who are citizens or nationals of a
              country that has an income tax treaty in effect with the U.S. [IRC §911(d)(1)(A); Reg. §1.911-2(c)] An
              employee's bona fide residence is not necessarily the same as his or her domicile. A domicile is the
              employee's permanent home (i.e., the place where an employee always returns or intends to return even
              though currently residing elsewhere).
         27
              See IRS Pub. 54 – Tax Guide for U.S. Citizens and Resident Aliens Abroad and Treas. Reg. §1.911-2(a).
         28
              See Rev. Rul. 91-58.
         29
              See Exhibit 9 – Job Search Chart for Supplemental Discovery (Tara D. Taylor).


 Defendant’s Expert Report – Updated 15 Dec 2019                                                                   Page 13 of 19
6.4.5.      As such, Dr. Alford’s calculation of “Additional Lost Disposable Income Due to Loss of Foreign Income
            Exclusion” does not represent damages recoverable by Ms. Taylor. Therefore, I have assigned no value
            to Plaintiff’s putative ineligibility to exclude foreign earned income from Federal income tax.

6.5.        Re-calculated earnings without erroneous 401(k) match

6.5.1.      Dr. Alford erroneously included 401K) matching in his calculation of Plaintiff’s damages.

6.5.2.      Dr. Alford’s damages calculations reflect his estimate of putative lost earnings from 01 October 2014
            through 30 June 2021.

                                                                                                    Alford’s Damages Amount
                                                                           Alford’s                      without 401(k) match
                 From Alford Report                               Damages Amount30                       (see discussion below)
         W-2 comp                                                              $953,968                                $983,968
         Discount to present value                                                - 1,836                                - 1,836
         Subtotal                                                                952,132                                952,132
         401k match (see discussion below)                                        28,564                                      --
         Subtotal                                                                980,696                                952,132
         Meals, lodging, etc.                                                    208,259                                208,259
         Subtotal                                                              1,188,955                              1,160,391
         Inc tax on foreign inc excl                                             169,526                                169,526
         Total Damages (Alford)                                             $1,358,481                              $1,329,917



6.5.3.      Dr. Alford failed to consider the definition of compensation for Fluor’s 401(k) matching benefit.31 The
            Summary Plan Description, a disclosure document required by ERISA, specifies eligible and ineligible
            compensation as follows:



                                                  Eligible                    Ineligible
                                                Compensation                Compensation
                                                  Paid time off                 Bonuses
                                                  Vacation pay                Commissions
                                                     Sick pay                   Incentives
                                             Military differential pay         Site adders
                                                        --                      Overtime
                                                        --               Other irregular payments




            Dr. Alford rightly assumed a comparable 401(k) matching benefit accrued on Taylor’s mitigating
            compensation, what he calls “Gross pay with transfer to States”, which is the compensation Plaintiff did
            earn or could have earned after her demobilization. He calculated a 401(k) matching benefit “equal to
            3% of gross lost compensation”, which is the excess of (putative) “Gross pay without transfer to States”
            over “Gross pay with transfer to States.” However, that excess is wholly comprised of compensation

            30
                 Amounts herein might differ from Alford’s report by rounding.
            31
                 Alford calculated a post demobilization matching contribution at 3%.


 Defendant’s Expert Report – Updated 15 Dec 2019                                                                      Page 14 of 19
             ineligible for Fluor’s 401(k) matching benefit. Using the Fluor 401(k) plan’s definition of eligible
             compensation eliminates the employer matching component of Alford’s damages. Therefore, Dr.
             Alford’s calculation of the 401(k) employer matching benefit is biased and unreliable. Hereafter,
             Alford’s employer matching contribution of $28,564 will be eliminated from my analysis of his
             damages.

6.6.         Re-calculated earnings adjusted for failure to mitigate.

6.6.1.       Dr. Alford erroneously failed to consider the period when Plaintiff did not attempt to mitigate her damages.

6.6.2.       Assuming the Court were to find that Ms. Taylor mitigated her damages after 12 March 2016, Alford’s
             damages would be reduced from 01 October 2014 through 12 March 2016 as follows:



                     Re-calculated Damages –                             Damages:           Damages:          Damages:          Damages:
                       Failure to Mitigate32            Periods     W-2 Comp Only     Meals & lodging   Foreign Inc Excl           Total

                                                      01 Oct 2014
         Reported amount (Alford) $                     through            952,132            208,259           169,526          1,329,917
                                                      30 Jun 2021

                                                      01 Oct 2014
         Reduction for
                                                        through            -234,167           -44,378           - 36,454         - 315,000
         failure to mitigate
                                                      12 Mar 2016

                                                     13 Mar 2016
         Re-calculated damages (Alford) $              through             717,965           163,881           133,072        1,014,91733
                                                     30 June 2021




6.7.         Re-calculated earnings without salary uplift earnings.

6.7.1.       Dr. Alford’s damages calculations include a component for hazard pay and hardship allowance, referred
             to as salary uplift.34 This category of compensation is designed for the specific job conditions of war
             theater for which there is a tiny market. I am unaware of whether such types of compensation are
             commonly treated as recoverable lost wages.

6.7.2.       I have not seen evidence that Ms. Taylor sought job positions with hazard pay and hardship allowance
             until mid-2016. If Alford’s damages calculations from 01 October 2014 through 30 June 2021 were re-
             calculated to remove salary uplift, the following re-calculated amounts are obtained from his report.




             32
                  Amounts herein might differ from Alford’s report by rounding.
             33
                  Alford’s damages calculations include an erroneous 401k match benefit of $28,564, of which $10,967 are
                  attributed to this period. Alford’s amounts which include the match are higher than my revision to correct
                  his calculations.
             34
                  Salary uplift is set at a percentage of base pay that has changed over time: earlier 80%, then 55%, now 45%.


 Defendant’s Expert Report – Updated 15 Dec 2019                                                                           Page 15 of 19
                 Re-Calculated Damages                               Damages:            Damages:          Damages:        Damages:
                 – Salary Uplift (Alford)35       Periods       W-2 Comp Only      Meals & lodging   Foreign Inc Excl         Total

                                                 01 Oct 2014
   Damages reported amount (Alford) $              through               952,132           208,259           169,526       1,329,917
                                                 30 Jun 2021
                                                 01 Oct 2014
   less salary uplift (Alford)                     through           - 348,472                  --                 --       - 348,472
                                                 30 Jun 2021

                                                 01 Oct 2014
   Re-calculated damages (Alford) $                through               603,660           208,259           169,526         981,445
                                                 30 Jun 2021




6.8.       Income Tax Effect of One-Time Award

6.8.1.     Dr. Alford erroneously added a tax adjustment and, if the court were to give Plaintiff this tax adjustment,
           Alford used an incorrect and biased amount.

6.8.2.     Dr. Alford’s tax calculation for a one-time award cannot be reliably utilized when damages are in dispute.
           He uses a marginal income tax rate of 43% compared to his estimate of Taylor’s normal income tax rate
           of 30% to claim additional damages of $203,185.

           The highest Federal tax rate (filing as a single person) in 2019 is 37% for taxable income (not gross
           income) over $510,300, 35% for taxable income over $204,100, 32% for taxable income over $160,725,
           and 24% for taxable income over $84,200.
           Dr. Alford has used various rates to tax affect his calculations: 33%, 32%, and 24%. For the income tax
           rate differential caused by a one-time spike in taxable income, he has used 30% and 43%. This makes it
           impossible to apply.

           If the court were to award damages for the one-time income tax differential, I recommend the following:



                                                                                                         Additional
                                                  Estimated Federal Tax Rate                     Damages for Tax Rate
                  Damages amount                / Plaintiff’s Marginal Tax Rate                        Differential36

                  From $1 to $100,000                          32%/24%                                        8%


                     Above $100,000                            35%/24%                                       11%




           This approach assumes Ms. Taylor’s taxable income, but for a one-time damages award, is around
           $84,000 and her marginal Federal income tax rate is 24%. This approach is simpler and more flexible for
           the purpose at hand.



           35
                Amounts herein might differ from Alford’s report by rounding.
           36
                For example, add $8,000 to a $100,000 award ($100,000 x 8%), add $19,000 to a $200,000 award ($8,000
                plus $100,000 x 11%), and so on.


 Defendant’s Expert Report – Updated 15 Dec 2019                                                                        Page 16 of 19
6.9.        Summary of errors in Alford’s calculation of damages.

6.9.1.      Accounting for the non-recovery of the foreign earned income tax gross up, meals, incidentals, and
            lodging, the salary uplift, and Ms. Taylor’s failure to mitigate, Dr. Alford’s calculations should be reduced
            as follows:



          Re-Calculation of Alford’s Damages                          Damages:          Damages:          Damages:        Damages:
                                                    Periods
                    – Summary37                                  W-2 Comp Only    Meals & lodging   Foreign Inc Excl         Total

                                                  01 Oct 2014
   Alford’s damages calculations             $      through             952,132           208,259           169,526       1,329,917
                                                  30 Jun 2021
                                                  01 Oct 2014
   Reduction of “Gross comp without transfer to
                                                    through           - 234,167          - 44,378           - 36,454       - 315,000
          States” for failure to mitigate
                                                  12 Mar 2016
                                                  13 Mar 2016
   less: salary uplift
                                                    through           - 254,738                --                 --       - 254,738
                                                  30 June 2021
   less: meals and incidentals and lodging        13 Mar 2016                           - 163,881
                                                    through                  --                                            - 296,952
   less: income tax on foreign income exclusion   30 June 2021                                             - 133,072

                                                  13 Mar 2016
                      Re-calculated
                                                    through             463,227                --                 --        463,227
                    damages (Alford) $
                                                  30 June 2021




6.10.       Failure to account for uncertainty of mobilization through June 2021.

6.10.1. Apart from a mandate of law, or a finding in a legal proceeding, it is unreasonable and unreliable to
        calculate damages on the assumption that Plaintiff’s continuing mobilization was predestined to 100%
        certainty. In evaluating probabilities for Plaintiff’s continuing demobilization, the only thing mortals may
        say with 100% certainty is that Plaintiff’s mobilization to Afghanistan was destined to end.

            Everyone makes decisions using probabilities, often without awareness of this element of the decision-
            making process. Financial professionals and others utilize shorthand methods of measuring and factoring
            probabilities, and I will apply some shorthand methods to Dr. Alford’s calculations. Shorthand
            approaches used in financial applications often are sufficiently accurate, although shorthand estimates
            cannot claim high precision.

6.10.2. Dr. Alford failed to recognize any method or practice for measuring an individual’s lost wages from
        wrongful termination. Probability measurement for such damages is a generally accepted practice.

                   “When calculating lost earnings in wrongful employment termination cases, economists
                   should approximate the amount of time a terminated employee would have remained
                   employed for the defendant employer accounting for the probabilities of surviving,
                   participating in the labor force, and being employed. The economists should also account
                   for the probability that a terminated worker would have remained employed for that
                   particular employer absent the termination. This is because even when accounting for the


            37
                 Amounts herein might differ from Alford’s report by rounding.


 Defendant’s Expert Report – Updated 15 Dec 2019                                                                       Page 17 of 19
               probability of surviving, the probability of participating in the labor force, and the
               probability of being employed, a worker may leave a particular employer, either voluntarily,
               such as for a better job elsewhere, or involuntarily, such as for getting fired with cause at a
               later date or laid off.”38
6.10.3. Dr. Alford calculated the full amount of lost earnings and benefits claimed by Ms. Taylor without
        recognition of the high probability of termination or resignation from her specific job assignment for
        reasons exogenous to factors in this case. At the time of Taylor’s mobilization, Ms. Taylor’s employer,
        Fluor, was far into a continuing workforce reduction phase of its LOGCAP contract. Failing to use this
        generally accepted practice renders Dr. Alford’s overall damages calculation as speculative, biased, and
        unreliable.

6.10.4. Equally weighted outcomes

        One practical method for estimating probability-weighted outcomes is to identify the main paths and
        outcomes and assign an equal probability to each path or outcome. A distinguishing feature of this
        approach is that every outcome has an equal chance of reflecting the reality that could have been had
        Plaintiff continued her job position during mobilization.

        I have applied this shorthand method to Dr. Alford’s calculations. I have disaggregated the period from
        October 2014 through June 2021 into 27 quarterly periods, each path one quarterly period greater than
        the preceding one, giving 28 possible outcomes (adding a “zero” outcome) through June 2021. I estimated
        Plaintiff’s putative damages for each quarterly period, each quarterly period having three months to
        accumulate more compensation than the preceding quarter. This approach implies that demobilization
        occurs at the end of a given quarterly period and there are no further earnings from the Plaintiff’s job in
        Afghanistan.
        This adjustment to Dr. Alford’s damages calculations are presented in Exhibit 8 – Probability Tables.
        This probability-weighted approach gives $490,560,39 assuming the jury finds all categories of Plaintiff’s
        compensation are recoverable as damages and does not adjust for Plaintiff’s failure to mitigate her
        damages through 12 March 2016 through June 2021. The results approximate cumulative damages
        assuming Plaintiff’s continuing mobilization in Afghanistan through December 2016.

6.10.5. Weighted by the number of outcomes

        Another practical method for estimating probability-weighted outcomes is to identify the main paths and
        outcomes, as above, but assign differing weights (i.e., not equal, as above) to each path creating more
        outcomes (406). As above, I used the disaggregated data described above. Then I multiplied each outcome
        by the number of paths, reducing each succeeding path by one. A distinguishing feature of this approach
        is that outcomes soon after September 2014 are weighted more heavily and outcomes closer to June 2021
        are weighted more lightly.

        I have applied this shorthand method to Dr. Alford’s calculations. Using Plaintiff’s estimated quarterly
        earnings (see above), each quarterly period having three months to more accumulate damages than the


        38
             “Employee Tenure and Economic Losses in Wrongful Termination Cases,” by Charles L, Baum, III, PhD,
             Journal of Forensic Economics 24(1), 2013, pp. 41-66.
        39
             This amount is reduced to $464,377 if the jury finds the Plaintiff failed to mitigate her damages through 12
             March 2016.


 Defendant’s Expert Report – Updated 15 Dec 2019                                                               Page 18 of 19
         preceding quarter. This approach implies that at the end of a given quarterly period, demobilization occurs
         and there are no further earnings from the Plaintiff’s job in Afghanistan.

         This adjustment to Dr. Alford’s damages calculations are presented in Exhibit 8 – Probability Tables.
         This probability-weighted approach gives $334,973,40 assuming the jury finds all categories of Plaintiff’s
         compensation are recoverable as damages and does not adjust for Plaintiff’s failure to mitigate her
         damages through 12 March 2016 through June 2021. The results approximate cumulative damages
         assuming Plaintiff’s continuing mobilization in Afghanistan through December 2017.




I respectfully reserve the right to update my report.



Respectfully submitted,




_________________________________________

James F. Joyner III, CPA, CVA/ABV, CPC, CRM, CPVA

15 December 2019




         40
              This amount is reduced to $292,068 if the jury finds the Plaintiff failed to mitigate her damages through 12
              March 2016.


 Defendant’s Expert Report – Updated 15 Dec 2019                                                                Page 19 of 19
                                                                            EXHIBIT 1 – GENERAL ASSUMPTIONS

                   Taylor v Fluor et al                                   days         92        90        91        92        92        91        91        92       92
       Civil Action No. 6:17-cv-01875-BHH-KFM                           days/yr       365       365       365       365       365       365       365      365       365
                                              General Assumptions                  Dec-14   Mar-15     Jun-15    Sep-15    Dec-15   Mar-16     Jun-16    Sep-16   Dec-16
          Alford's projected base pay assuming continued deployment                21,398    21,715    21,956    22,198    22,198    22,083    22,083    22,325    22,325
           Alford's projected OT pay assuming continued deployment                 21,727    22,049    22,294    22,539    22,539    22,422    22,422    22,669    22,669
         Alford's projected uplift pay assuming continued deployment               15,802    16,035    16,213    16,391    16,391    16,307    16,307    16,486    16,486
         Alford's projected other pay assuming continued deployment                 3,750     2,219     2,244     2,268     2,268     2,735     2,735     2,765     2,765
          Alford's projected total pay assuming continued deployment               62,677    62,018    62,707    63,397    63,397    63,547    63,547    64,245    64,245
Alford's projected for inc excl benefit assuming continued deployment                   -     7,505     7,588     7,672     7,672     7,605     7,605     7,689     7,689
      Alford's projected Gross Comp assuming continued deployment                  36,777    36,718    37,107    37,497    37,497    40,047    40,047    40,445    40,445
    Alford's projected total damages assuming continued deployment                 45,450    53,013    53,583    54,154    54,154    56,603    56,603    57,183    57,183
                              Months between reported M&A counts                        3         3         3         3         3         3         3         3        3
                                                     Assumed weeks                     13        13        13        13        13        13        13        13       13
 Projected Qtr W-2 pay ASSUMING cont'd mobilization (Joyner)                       62,677    62,018    62,707    63,397    63,397    63,547    63,547    64,245    64,245


                            M&A count week (see graph and table)        3,805       1,043       941       894       833       687       652       640      623       584
                             Changes in mobilization after 2014 Q3                -72.59%   -75.27%   -76.50%   -78.11%   -81.94%   -82.86%   -83.18%   -83.63%   -84.65%
               Probability of continued mobilization after Sep 2014               27.41%    24.73%    23.50%    21.89%    18.06%    17.14%    16.82%    16.37%    15.35%



                   Taylor v Fluor et al                                   days        90        91        92        92        90        91        92        92        90
       Civil Action No. 6:17-cv-01875-BHH-KFM                           days/yr      365       365       365       365       365       365       365       365       365
                                              General Assumptions                 Mar-17    Jun-17     Sep-17   Dec-17    Mar-18    Jun-18     Sep-18   Dec-18    Mar-19
          Alford's projected base pay assuming continued deployment                22,505    22,755    23,005    23,005    23,100    23,357    23,613    23,613    23,515
           Alford's projected OT pay assuming continued deployment                 23,328    23,587    23,846    23,846    23,944    24,210    24,476    24,476    24,375
         Alford's projected uplift pay assuming continued deployment               12,203    12,338    12,474    12,474    11,971    12,104    12,237    12,237    10,061
         Alford's projected other pay assuming continued deployment                 3,205     3,241     3,277     3,277     2,404     2,431     2,458     2,458     1,233
          Alford's projected total pay assuming continued deployment               61,241    61,921    62,602    62,602    61,419    62,101    62,784    62,784    59,184
Alford's projected for inc excl benefit assuming continued deployment               7,602     7,686     7,771     7,771     7,516     7,599     7,683     7,683     5,734
      Alford's projected Gross Comp assuming continued deployment                  37,041    37,421    37,902    37,902    35,219    35,601    36,084    36,084    27,084
    Alford's projected total damages assuming continued deployment                 53,624    54,188    54,853    54,853    51,870    52,438    53,105    53,105    40,890
                              Months between reported M&A counts                       3         3         3         3         3         3         3         3         3
                                                     Assumed weeks                    13        13        13        13        13        13        13        13        13
 Projected Qtr W-2 pay ASSUMING cont'd mobilization (Joyner)                       61,241    61,921    62,602    62,602    61,419    62,101    62,784    62,784    59,184


                            M&A count week (see graph and table)        3,805        663       663       715       711       724       708       740       745       748
                             Changes in mobilization after 2014 Q3                -82.58%   -82.58%   -81.21%   -81.31%   -80.97%   -81.39%   -80.55%   -80.42%   -80.34%
               Probability of continued mobilization after Sep 2014               17.42%    17.42%    18.79%    18.69%    19.03%    18.61%    19.45%    19.58%    19.66%
                                                                             EXHIBIT 1 – GENERAL ASSUMPTIONS (CONTINUED)
                      Taylor v Fluor et al                                days        91        92        92        91        91        92        92        90        91        3,378    9.25
         Civil Action No. 6:17-cv-01875-BHH-KFM                         days/yr      365       365       365       365       365       365       365       365       365                 9.25
                                              General Assumptions                 Jun-19     Sep-19   Dec-19    Mar-20    Jun-20     Sep-20   Dec-20    Mar-21    Jun-21      TOTAL
          Alford's projected base pay assuming continued deployment                23,777    24,038    24,038    24,327    24,327    24,594    24,594    24,956    25,234     626,635
           Alford's projected OT pay assuming continued deployment                 24,646    24,916    24,916    25,216    25,216    25,493    25,493    26,396    26,690     646,400
         Alford's projected uplift pay assuming continued deployment               10,173    10,284    10,284    10,317    10,317    10,430    10,430    10,800    10,920     348,472
         Alford's projected other pay assuming continued deployment                 1,247     1,260     1,260     1,243     1,243     1,257     1,257     1,243     1,257      59,000
          Alford's projected total pay assuming continued deployment               59,841    60,499    60,499    61,103    61,103    61,774    61,774    63,396    64,100    1,680,507
Alford's projected for inc excl benefit assuming continued deployment               5,798     5,862     5,862     5,951     5,951     6,017     6,017         -         -     169,526
      Alford's projected Gross Comp assuming continued deployment                  27,441    27,699    27,699    28,503    28,303    28,374    28,174    30,296    30,500     923,907
    Alford's projected total damages assuming continued deployment                 41,401    41,812    41,812    42,577    42,377    42,603    42,403    38,147    38,438    1,328,421
                              Months between reported M&A counts                       3         3         3         3         3         3         3         3         3           81
                                                     Assumed weeks                    13        13        13        13        13        13        13        13        13          352
 Projected Qtr W-2 pay ASSUMING cont'd mobilization (Joyner)                       59,841    60,499    60,499    61,103    61,103    61,774    61,774    63,396    64,100   $1,680,507


                            M&A count week (see graph and table)         3,805       659       610       610       610       610       610       610       610       610          714     av
                             Changes in mobilization after 2014 Q3                -82.68%   -83.97%   -83.97%   -83.97%   -83.97%   -83.97%   -83.97%   -83.97%   -83.97%     -37.78%     av
               Probability of continued mobilization after Sep 2014               17.32%    16.03%    16.03%    16.03%    16.03%    16.03%    16.03%    16.03%    16.03%      62.22%      av
                                  EXHIBIT 2 – CALCULATED MOBILIZATION EARNINGS COMPARED TO DEMOBILIZATION EARNINGS



                    Taylor v Fluor et al
        Civil Action No. 6:17-cv-01875-BHH-KFM
                Taylor's Qtr Earnings - Actual and Forecast (Joyner)               Dec-14    Mar-15    Jun-15    Sep-15    Dec-15    Mar-16    Jun-16    Sep-16    Dec-16


             Taylor's W-2 Wages (actual to 2019; forecasted after 2019)            102,743   102,743   102,743   102,743   102,743    94,277    94,277    94,277    94,277
                                                   a-actual or f-forecast                a         a         a         a         a         a         a         a         a
             Forecasted annual wage incr (Emp Cost Index BLS Table 4)               2.24%     2.40%     1.89%     1.87%     2.03%     2.02%     2.01%     2.00%     1.91%
                   Employ Cost Index - T4 current qtr - Manage and pro             123.200   123.900   124.300   125.200   125.700   126.400   126.800   127.700   128.100
                             Taylor's qtr W-2 comp - Actual or forecast             25,900    25,300    25,600    25,900    25,900    23,500    23,500    23,800    23,800
                                                     401k matching 0%       0.0%        0         0         0         0         0         0         0         0         0
                  Taylor's actual quarterly earnings after demobilization           25,900    25,300    25,600    25,900    25,900    23,500    23,500    23,800    23,800
             Taylor's base and OT pay assuming continued mobilization               43,125    43,764    44,251    44,737    44,737    44,505    44,505    44,994    44,994
Diff base and OT pay - Continued mobilization vs post-demobilization                17,225    18,464    18,651    18,837    18,837    21,005    21,005    21,194    21,194
             Probability of continued mobilization after September 2014            27.41%    24.73%    23.50%    21.89%    18.06%    17.14%    16.82%    16.37%    15.35%
                   Probability-weighted earnings difference (Joyner)                 4,700     4,600     4,400     4,100     3,400     3,600     3,500     3,500     3,300


       Taylor's projected uplift pay assuming continued mobilization                15,802    16,035    16,213    16,391    16,391    16,307    16,307    16,486    16,486
             Probability of continued mobilization after September 2014            27.41%    24.73%    23.50%    21.89%    18.06%    17.14%    16.82%    16.37%    15.35%
                   Probability-weighted earnings difference (Joyner)                 4,300     4,000     3,800     3,600     3,000     2,800     2,700     2,700     2,500


       Taylor's projected other pay assuming continued mobilization                  3,750     2,219     2,244     2,268     2,268     2,735     2,735     2,765     2,765
             Probability of continued mobilization after September 2014            27.41%    24.73%    23.50%    21.89%    18.06%    17.14%    16.82%    16.37%    15.35%
                   Probability-weighted earnings difference (Joyner)                 1,000      500       500       500       400       500       500       500       400


  Taylor's projected excess earnings assuming continued mobilization                36,777    36,718    37,107    37,497    37,497    40,047    40,047    40,445    40,445
             Probability of continued mobilization after September 2014            27.41%    24.73%    23.50%    21.89%    18.06%    17.14%    16.82%    16.37%    15.35%
                   Probability-weighted earnings difference (Joyner)                10,100     9,100     8,700     8,200     6,800     6,900     6,700     6,600     6,200
                      EXHIBIT 2 – CALCULATED MOBILIZATION EARNINGS COMPARED TO DEMOBILIZATION EARNINGS (CONTINUED)



                    Taylor v Fluor et al
        Civil Action No. 6:17-cv-01875-BHH-KFM
                Taylor's Qtr Earnings - Actual and Forecast (Joyner)               Mar-17    Jun-17    Sep-17    Dec-17    Mar-18    Jun-18    Sep-18    Dec-18    Mar-19


             Taylor's W-2 Wages (actual to 2019; forecasted after 2019)             98,113    98,113    98,113    98,113   106,100   106,100   106,100   106,100   130,000
                                                   a-actual or f-forecast                a         a         a         a         a         a         a         a         a
             Forecasted annual wage incr (Emp Cost Index BLS Table 4)               2.14%     2.44%     2.35%     2.42%     2.40%     2.31%     2.45%     2.52%     2.42%
                   Employ Cost Index - T4 current qtr - Manage and pro             129.100   129.900   130.700   131.200   132.200   132.900   133.900   134.500   135.400
                             Taylor's qtr W-2 comp - Actual or forecast             24,200    24,500    24,700    24,700    26,200    26,500    26,700    26,700    32,100
                                                     401k matching 0%       0.0%        0         0         0         0         0         0         0         0         0
                  Taylor's actual quarterly earnings after demobilization           24,200    24,500    24,700    24,700    26,200    26,500    26,700    26,700    32,100
             Taylor's base and OT pay assuming continued mobilization               45,832    46,342    46,851    46,851    47,044    47,567    48,089    48,089    47,890
Diff base and OT pay - Continued mobilization vs post-demobilization                21,632    21,842    22,151    22,151    20,844    21,067    21,389    21,389    15,790
             Probability of continued mobilization after September 2014            17.42%    17.42%    18.79%    18.69%    19.03%    18.61%    19.45%    19.58%    19.66%
                   Probability-weighted earnings difference (Joyner)                 3,800     3,800     4,200     4,100     4,000     3,900     4,200     4,200     3,100

       Taylor's projected uplift pay assuming continued mobilization                12,203    12,338    12,474    12,474    11,971    12,104    12,237    12,237    10,061
             Probability of continued mobilization after September 2014            17.42%    17.42%    18.79%    18.69%    19.03%    18.61%    19.45%    19.58%    19.66%
                   Probability-weighted earnings difference (Joyner)                 2,100     2,100     2,300     2,300     2,300     2,300     2,400     2,400     2,000

       Taylor's projected other pay assuming continued mobilization                  3,205     3,241     3,277     3,277     2,404     2,431     2,458     2,458     1,233
             Probability of continued mobilization after September 2014            17.42%    17.42%    18.79%    18.69%    19.03%    18.61%    19.45%    19.58%    19.66%
                   Probability-weighted earnings difference (Joyner)                  600       600       600       600       500       500       500       500       200


  Taylor's projected excess earnings assuming continued mobilization                37,041    37,421    37,902    37,902    35,219    35,601    36,084    36,084    27,084
             Probability of continued mobilization after September 2014            17.42%    17.42%    18.79%    18.69%    19.03%    18.61%    19.45%    19.58%    19.66%
                   Probability-weighted earnings difference (Joyner)                 6,500     6,500     7,100     7,100     6,700     6,600     7,000     7,100     5,300
                            EXHIBIT 2 – CALCULATED MOBILIZATION EARNINGS COMPARED TO DEMOBILIZATION EARNINGS (CONTINUED)




                        Taylor v Fluor et al
             Civil Action No. 6:17-cv-01875-BHH-KFM
                Taylor's Qtr Earnings - Actual and Forecast (Joyner)               Jun-19    Sep-19    Dec-19    Mar-20    Jun-20    Sep-20    Dec-20    Mar-21    Jun-21      TOTAL


             Taylor's W-2 Wages (actual to 2019; forecasted after 2019)            130,000   130,000   130,000   130,800   131,700   132,500   133,300   134,100   134,900
                                                   a-actual or f-forecast                a         a         a         f         f         f         f         f         f
             Forecasted annual wage incr (Emp Cost Index BLS Table 4)               2.48%     2.54%     2.63%     2.60%     2.65%     2.47%     2.56%     2.55%     2.53%       16.64%
                   Employ Cost Index - T4 current qtr - Manage and pro             136.200   137.300   138.039   138.924   139.809   140.694   141.579   142.464   143.348     143.348
                             Taylor's qtr W-2 comp - Actual or forecast             32,400    32,800    32,800    32,600    32,800    33,400    33,600    33,100    33,600    $756,600
                                                     401k matching 0%       0.0%        0         0         0         0         0         0         0         0         0            $-
                  Taylor's actual quarterly earnings after demobilization           32,400    32,800    32,800    32,600    32,800    33,400    33,600    33,100    33,600    $756,600
             Taylor's base and OT pay assuming continued mobilization               48,422    48,954    48,954    49,543    49,543    50,087    50,087    51,353    51,923   $1,273,035
Diff base and OT pay - Continued mobilization vs post-demobilization                16,022    16,154    16,154    16,943    16,743    16,687    16,487    18,253    18,323    $516,435
             Probability of continued mobilization after September 2014            17.32%    16.03%    16.03%    16.03%    16.03%    16.03%    16.03%    16.03%    16.03%
                   Probability-weighted earnings difference (Joyner)                 2,800     2,600     2,600     2,700     2,700     2,700     2,600     2,900     2,900     $94,900

       Taylor's projected uplift pay assuming continued mobilization                10,173    10,284    10,284    10,317    10,317    10,430    10,430    10,800    10,920    $348,472
             Probability of continued mobilization after September 2014            17.32%    16.03%    16.03%    16.03%    16.03%    16.03%    16.03%    16.03%    16.03%
                   Probability-weighted earnings difference (Joyner)                 1,800     1,600     1,600     1,700     1,700     1,700     1,700     1,700     1,800     $64,900

       Taylor's projected other pay assuming continued mobilization                  1,247     1,260     1,260     1,243     1,243     1,257     1,257     1,243     1,257     $59,000
             Probability of continued mobilization after September 2014            17.32%    16.03%    16.03%    16.03%    16.03%    16.03%    16.03%    16.03%    16.03%
                   Probability-weighted earnings difference (Joyner)                  200       200       200       200       200       200       200       200       200      $11,200


  Taylor's projected excess earnings assuming continued mobilization                27,441    27,699    27,699    28,503    28,303    28,374    28,174    30,296    30,500    $923,907
             Probability of continued mobilization after September 2014            17.32%    16.03%    16.03%    16.03%    16.03%    16.03%    16.03%    16.03%    16.03%
                   Probability-weighted earnings difference (Joyner)                 4,800     4,400     4,400     4,600     4,500     4,500     4,500     4,900     4,900    $170,700
                                            EXHIBIT 3 –ESTIMATE OF EARNINGS BEFORE TAYLOR’S ATTEMPT TO MITIGATE



                      Taylor v Fluor et al
          Civil Action No. 6:17-cv-01875-BHH-KFM
         Adjustment for Failure to Mitigate through 12 Mar 2016 (Joyner)        Dec-14   Mar-15   Jun-15   Sep-15   Dec-15   Mar-16   TOTAL


                                                Days through 12 March 2016          92       90       91       92       92       72


         Alford's projected base and OT pay assuming continued deployment       17,225   18,464   18,651   18,837   18,837   16,620   $108,634
                          Probability of continued mobilization after 2014 Q3   27.41%   24.73%   23.50%   21.89%   18.06%   17.14%
Probability-weighted base and OT pay differ through 12 Mar 2012 (Joyner)         4,700    4,600    4,400    4,100    3,400    2,800    $24,000
                Alford's projected uplift pay assuming continued deployment     15,802   16,035   16,213   16,391   16,391   12,900    $93,732
                          Probability of continued mobilization after 2014 Q3   27.41%   24.73%   23.50%   21.89%   18.06%   17.14%
      Probability-weighted uplift pay differ through 12 Mar 2012 (Joyner)        4,300    4,000    3,800    3,600    3,000    2,200    $20,900
                 Alford's projected other pay assuming continued deployment      3,750    2,219    2,244    2,268    2,268    2,160    $14,910
                          Probability of continued mobilization after 2014 Q3   27.41%   24.73%   23.50%   21.89%   18.06%   17.14%
       Probability-weighted other pay differ through 12 Mar 2012 (Joyner)        1,000      500      500      500      400      400     $3,300
                 Alford's projected total pay assuming continued deployment     36,777   36,718   37,107   37,497   37,497   31,680   $217,276
                          Probability of continued mobilization after 2014 Q3   27.41%   24.73%   23.50%   21.89%   18.06%   17.14%
       Probability-weighted total pay differ through 12 Mar 2012 (Joyner)       10,100    9,100    8,700    8,200    6,800    5,400    $48,300
                Alford's projected tax benefit assuming continued deployment    56,329   54,972   55,564   56,156   56,156   46,740   $325,918
                          Probability of continued mobilization after 2014 Q3   27.41%   24.73%   23.50%   21.89%   18.06%   17.14%
           Probability-weighted tax benefit through 12 Mar 2012 (Joyner)        15,400   13,600   13,100   12,300   10,100    8,000    $72,500
EXHIBIT 4 – M&A VS TOTAL PERSONNEL
                                                            EXHIBIT 5 – SUMMARY OF FORM W-2 FOR TARA D. TAYLOR


           Taylor v. Fluor et al
Civil Action No. 6:17-cv-01875-BHH-KFM
           Analysis of Earnings
                                                                          2014        2014         2014        2015                     2015
        from Taylor's Form W-2
                                                2012         2013            a           b        Total           a           b        Total        2016        2017         2018         2019

                       Medicare wages      225,389.58   235,708.76   218,456.54   13,168.00   231,624.54   24,956.00   77,787.24   102,743.24   94,276.64   98,113.15   106,099.92   130,000.00
             FICA-OASDI withholding          4,624.20     7,049.40     7,254.00     816.42      8,070.42    1,547.27    4,822.70     6,369.97    5,845.09    6,083.09     6,578.40
                  FICA-HI withholding        3,268.15     3,739.16      333.72      190.94       524.66      361.86     1,127.76     1,489.62    1,366.86    1,422.71     1,538.66
                Federal tax withholding     27,325.90    14,634.75    15,755.82    1,492.45    17,248.27    2,855.75   10,282.78    13,138.53   11,280.01   12,092.75    11,482.20
                Georgia tax withholding     12,491.58    13,032.85    11,230.81     806.48     12,037.29
                                                                                                                   -           -            -           -           -

                  Deferrals to 401k plan    11,728.64    13,028.52    10,476.90     987.60     11,464.50    1,247.80    1,983.96     3,231.76    2,850.16    2,969.92     3,207.28
                         Other deferrals     3,714.36     1,928.16     3,551.00
                                                                                          -
                                                                                                3,551.00
EXHIBIT 6 – SUMMARY CALCULATION OF TARA D. TAYLOR’S TIME OFF DURING MOBILIZATION
                                                                         EXHIBIT 7 – SUMMARY ALFORD’S DAMAGES CALCULATIONS



                                                                           Taylor's                                                                   Alford's Tax Benefits     Alford's    Alford's     Alford's   Alford's    Alford's
Alford's Damages as Reported                          Base               Post demob               Site Adders     Other    Alford's               Gross Comp from Foreign     Lost Gross    Meals &     Damages 401k Match        Total
                                                      Pay    Overtime      Earnings        Net       "Uplift" Payments Gross Comp      Discount after Discount     Inc Excl Compensation    Lodging     no match    Damages Damages
      Begin Date           End Date Days
     01-Oct-2014        31-Dec-2014       92      21,398       21,727       (21,398)    21,727        15,802      3,750      41,279           -        41,279             -       41,279       7,435      48,714      1,238      49,952
     01-Jan-2015        31-Dec-2015      365      88,067       89,422       (90,813)    86,676        65,030      9,000     160,706           -       160,706        30,437      191,143      30,827     221,970      4,821     226,791
     01-Jan-2016        31-Dec-2016      366      88,816       90,182       (91,999)    86,999        65,587     11,000     163,586           -       163,586        30,588      194,174      31,092     225,266      4,908     230,174
     01-Jan-2017        31-Dec-2017      365      91,270       94,606       (99,257)    86,619        49,489     13,000     149,108           -       149,108        30,829      179,937      31,951     211,888      4,473     216,361
     01-Jan-2018        31-Dec-2018      365      93,683       97,106       (91,271)    99,518        48,549      9,750     157,817           -       157,817        30,480      188,297      32,315     220,612      4,735     225,347
     01-Jan-2019        31-Dec-2019      365      95,368       98,853      (130,000)    64,221        40,802      5,000     110,023           -       110,023        23,256      133,279      29,434     162,713      3,301     166,014
     01-Jan-2020        31-Dec-2020      366      97,843      101,418      (133,380)    65,881        41,493      5,000     112,374       (694)       111,680        23,936      135,616      30,013     165,629      3,350     168,979
     01-Jan-2021         30-Jun-2021     181      50,190       53,086       (68,424)    34,852        21,720      2,500      59,072     (1,141)        57,931             -       57,931      15,192      73,123      1,738      74,861
                          Alford's Damages       626,635      646,400      (726,542)   546,493       348,472     59,000     953,965     (1,835)       952,130       169,526    1,121,656     208,259    1,329,915    28,564 1,358,479
   One Time Tax Tax Rate Adjustment                                                                                                                                                                                             202,992
        Alford's   Calculation of Total Loss                                                                                                                                                            1,329,915              1,561,471
  Adjustment for         failure to mitigate:
     01-Oct-2014        31-Dec-2014       92     (21,398)     (21,727)       21,398    (21,727)      (15,802)    (3,750)    (41,279)          -       (41,279)            -      (41,279)     (7,435)    (48,714)    (1,238)    (49,952)
     01-Jan-2015        31-Dec-2015      365     (88,067)     (89,422)       90,813    (86,676)      (65,030)    (9,000)   (160,706)          -      (160,706)     (30,437)     (191,143)    (30,827)   (221,970)    (4,821) (226,791)
     01-Jan-2016        12-Mar-2016       72     (17,472)     (17,741)       18,098    (17,115)      (12,902)    (2,164)    (32,181)          -       (32,181)      (6,017)      (38,198)     (6,116)    (44,315)      (965)    (45,280)
   Adjustment to          Alford's Damages      (126,937)    (128,890)      130,309 (125,518)        (93,734)   (14,914)   (234,166)          -      (234,166)     (36,454)     (270,620)    (44,378)   (314,999)    (7,024) (322,023)
        Alford's      Damages - Adjusted 1       499,698      517,510      (596,233)   420,975       254,738     44,086     719,799     (1,835)       717,964       133,072      851,036     163,881    1,014,916    21,540 1,036,456
                      Less balance of 401(k) match                                                                                                                        -             -           -           -   (21,540)    (21,540)
                      Less meals and lodging                                                                                                                              -             -   (163,881)   (163,881)          - (163,881)
                      Less foreign income exclusion                                                                                                               (133,072)     (133,072)           -   (266,143)          - (266,143)
        Alford's Damages - After Adjustments                                                                                                                              -      717,964            -    584,892           -    584,892
                                                   EXHIBIT 7 – SUMMARY ALFORD’S DAMAGES CALCULATIONS (CONTINUED)



                                                                     Taylor's                                                                Alford's Tax Benefits     Alford's   Alford's    Alford's
Alford's Damages Disaggregated by Quarter      Base               Post demob             Site Adders      Other    Alford's              Gross Comp from Foreign     Lost Gross   Meals &    Damages
                                                Pay    Overtime     Earnings      Net       "Uplift"   Payments Gross Comp    Discount after Discount     Inc Excl Compensation   Lodging    no match
      Begin Date         End Date      Days
     01-Oct-2014      31-Dec-2014        92   21,398     21,727      (25,900)   17,225       15,802       3,750      36,777         -         36,777            -        36,777     7,435      44,212
     01-Oct-2014      31-Dec-2014        92   21,398     21,727      (25,900)   17,225       15,802       3,750      36,777         -         36,777            -        36,777     7,435      44,212
     01-Jan-2015      31-Mar-2015        90   21,715     22,049      (25,300)   18,464       16,035       2,219      36,718         -         36,718        7,505        44,223     7,601      51,825
     01-Apr-2015       30-Jun-2015       91   21,956     22,294      (25,600)   18,651       16,213       2,244      37,107         -         37,107        7,588        44,696     7,686      52,382
      01-Jul-2015     30-Sep-2015        92   22,198     22,539      (25,900)   18,837       16,391       2,268      37,497         -         37,497        7,672        45,168     7,770      52,938
     01-Oct-2015      31-Dec-2015        92   22,198     22,539      (25,900)   18,837       16,391       2,268      37,497         -         37,497        7,672        45,168     7,770      52,938
     01-Jan-2015      31-Dec-2015       365   88,067     89,422     (102,700)   74,789       65,030       9,000     148,819         -        148,819       30,437       179,256    30,827     210,083
     01-Jan-2016      31-Mar-2016        91   22,083     22,422      (23,500)   21,005       16,307       2,735      40,047         -         40,047        7,605        47,652     7,731      55,383
     01-Apr-2016       30-Jun-2016       91   22,083     22,422      (23,500)   21,005       16,307       2,735      40,047         -         40,047        7,605        47,652     7,731      55,383
      01-Jul-2016     30-Sep-2016        92   22,325     22,669      (23,800)   21,194       16,486       2,765      40,445         -         40,445        7,689        48,134     7,815      55,950
     01-Oct-2016      31-Dec-2016        92   22,325     22,669      (23,800)   21,194       16,486       2,765      40,445         -         40,445        7,689        48,134     7,815      55,950
     01-Jan-2016      31-Dec-2016       366   88,816     90,182      (94,600)   84,398       65,587      11,000     160,985         -        160,985       30,588       191,573    31,092     222,665
     01-Jan-2017      31-Mar-2017        90   22,505     23,328      (24,200)   21,632       12,203       3,205      37,041         -         37,041        7,602        44,642     7,878      52,521
     01-Apr-2017       30-Jun-2017       91   22,755     23,587      (24,500)   21,842       12,338       3,241      37,421         -         37,421        7,686        45,107     7,966      53,073
      01-Jul-2017     30-Sep-2017        92   23,005     23,846      (24,700)   22,151       12,474       3,277      37,902         -         37,902        7,771        45,672     8,053      53,726
     01-Oct-2017      31-Dec-2017        92   23,005     23,846      (24,700)   22,151       12,474       3,277      37,902         -         37,902        7,771        45,672     8,053      53,726
     01-Jan-2017      31-Dec-2017       365   91,270     94,606      (98,100)   87,776       49,489      13,000     150,265         -        150,265       30,829       181,094    31,951     213,045
     01-Jan-2018      31-Mar-2018        90   23,100     23,944      (26,200)   20,844       11,971       2,404      35,219         -         35,219        7,516        42,735     7,968      50,703
     01-Apr-2018       30-Jun-2018       91   23,357     24,210      (26,500)   21,067       12,104       2,431      35,601         -         35,601        7,599        43,201     8,057      51,257
      01-Jul-2018     30-Sep-2018        92   23,613     24,476      (26,700)   21,389       12,237       2,458      36,084         -         36,084        7,683        43,766     8,145      51,912
     01-Oct-2018      31-Dec-2018        92   23,613     24,476      (26,700)   21,389       12,237       2,458      36,084         -         36,084        7,683        43,766     8,145      51,912
     01-Jan-2018      31-Dec-2018       365   93,683     97,106     (106,100)   84,689       48,549       9,750     142,988         -        142,988       30,480       173,468    32,315     205,783
     01-Jan-2019      31-Mar-2019        90   23,515     24,375      (32,100)   15,790       10,061       1,233      27,084         -         27,084        5,734        32,818     7,258      40,076
     01-Apr-2019       30-Jun-2019       91   23,777     24,646      (32,400)   16,022       10,173       1,247      27,441         -         27,441        5,798        33,239     7,338      40,578
      01-Jul-2019     30-Sep-2019        92   24,038     24,916      (32,800)   16,154       10,284       1,260      27,699         -         27,699        5,862        33,561     7,419      40,980
     01-Oct-2019      31-Dec-2019        92   24,038     24,916      (32,800)   16,154       10,284       1,260      27,699         -         27,699        5,862        33,561     7,419      40,980
     01-Jan-2019      31-Dec-2019       365   95,368     98,853     (130,100)   64,121       40,802       5,000     109,923         -        109,923       23,256       133,179    29,434     162,613
                                                           EXHIBIT 7 – SUMMARY ALFORD’S DAMAGES CALCULATIONS (CONTINUED)


                                                                                Taylor's                                                                    Alford's Tax Benefits     Alford's   Alford's      Alford's
Alford's Damages Disaggregated by Quarter                Base                Post demob                Site Adders      Other    Alford's               Gross Comp from Foreign     Lost Gross   Meals &      Damages
                                                          Pay    Overtime      Earnings         Net       "Uplift"   Payments Gross Comp     Discount after Discount     Inc Excl Compensation   Lodging      no match
      Begin Date            End Date        Days
     01-Jan-2020         31-Mar-2020          91       24,327      25,216       (32,600)     16,943        10,317       1,243      28,503       (173)        28,330        5,951        34,282      7,462       41,744
     01-Apr-2020          30-Jun-2020         91       24,327      25,216       (32,800)     16,743        10,317       1,243      28,303       (173)        28,130        5,951        34,082      7,462       41,544
      01-Jul-2020        30-Sep-2020          92       24,594      25,493       (33,400)     16,687        10,430       1,257      28,374       (174)        28,200        6,017        34,216      7,544       41,761
     01-Oct-2020         31-Dec-2020          92       24,594      25,493       (33,600)     16,487        10,430       1,257      28,174       (174)        28,000        6,017        34,016      7,544       41,561
     01-Jan-2020         31-Dec-2020         366       97,843     101,418      (132,400)     66,861        41,493       5,000     113,354       (694)       112,660       23,936       136,596     30,013      166,609
     01-Jan-2021         31-Mar-2021          90       24,956      26,396       (33,100)     18,253        10,800       1,243      30,296       (567)        29,728            -        29,728      7,554       37,282
     01-Apr-2021          30-Jun-2021         91       25,234      26,690       (33,600)     18,323        10,920       1,257      30,500       (574)        29,927            -        29,927      7,638       37,565
     01-Jan-2021          30-Jun-2021        181       74,784      78,579      (100,300)     53,063        32,150       3,757      88,970     (1,315)        87,655        6,017        93,671     22,736      116,408
                               Alford's Damages       626,635      646,400     (756,600)    516,435        348,472      59,000    923,907     (1,835)       922,072      169,526     1,091,598     208,259    1,299,857
                                                                 1,273,035                               1,621,507   1,680,507                                         1,850,033                 2,058,292
         Alford's       Calculation of Total Loss                                                                                                                                                             1,299,857
  Adjustment for              failure to mitigate:
     01-Oct-2014        31-Dec-2014            92     (21,398)    (21,727)        25,900    (17,225)      (15,802)     (3,750)    (36,777)          -      (36,777)             -     (36,777)      (7,435)    (44,212)
     01-Jan-2015        31-Dec-2015           365     (88,067)    (89,422)       102,700    (74,789)      (65,030)     (9,000)   (148,819)          -     (148,819)     (30,437)     (179,256)    (30,827)    (210,083)
     01-Jan-2016        12-Mar-2016            72     (17,472)    (17,741)        18,593    (16,619)      (12,902)     (2,164)    (31,686)          -      (31,686)       (6,017)     (37,703)      (6,116)    (43,819)
   Adjustment to               Alford's Damages      (126,937)   (128,890)       147,193   (108,633)      (93,734)    (14,914)   (217,282)          -     (217,282)     (36,454)     (253,736)    (44,378)    (298,114)
        Alford's           Damages - Adjusted 1        499,698     517,510     (609,407)     407,802      254,738       44,086     706,625    (1,835)       704,790      133,072       837,862     163,881    1,001,743
                  Less meals and lodging                                                                                                                                        -            -   (163,881)    (163,881)
                  Less foreign income exclusion                                                                                                                        (133,072)     (133,072)            -   (266,143)
Alford's Damages - After Adjustments                  499,698     517,510      (609,407)    407,802       254,738      44,086     706,625     (1,835)       704,790             -      704,790            -     571,719
                                                                             EXHIBIT 8 – PROBABILITY TABLES


                   Taylor v Fluor et al
        Civil Action No. 6:17-cv-01875-BHH-KFM


                                          Probability Tables
                                 List of paths and outcomes    Dec-14   Mar-15   Jun-15   Sep-15   Dec-15   Mar-16   Jun-16   Sep-16   Dec-16   Mar-17   Jun-17   Sep-17   Dec-17   Mar-18


                                     Jury finds no damages          -
Jury finds Alford's 'Gross Comp' damages through Dec 2014      36,777
Jury finds Alford's 'Gross Comp' damages through Mar 2015      36,777   36,718
Jury finds Alford's 'Gross Comp' damages through Jun 2015      36,777   36,718   37,107
Jury finds Alford's 'Gross Comp' damages through Sep 2015      36,777   36,718   37,107   37,497
Jury finds Alford's 'Gross Comp' damages through Dec 2015      36,777   36,718   37,107   37,497   37,497
Jury finds Alford's 'Gross Comp' damages through Mar 2016      36,777   36,718   37,107   37,497   37,497   40,047
Jury finds Alford's 'Gross Comp' damages through Jun 2016      36,777   36,718   37,107   37,497   37,497   40,047   40,047
Jury finds Alford's 'Gross Comp' damages through Sep 2016      36,777   36,718   37,107   37,497   37,497   40,047   40,047   40,445
Jury finds Alford's 'Gross Comp' damages through Dec 2016      36,777   36,718   37,107   37,497   37,497   40,047   40,047   40,445   40,445
Jury finds Alford's 'Gross Comp' damages through Mar 2017      36,777   36,718   37,107   37,497   37,497   40,047   40,047   40,445   40,445   37,041
Jury finds Alford's 'Gross Comp' damages through Jun 2017      36,777   36,718   37,107   37,497   37,497   40,047   40,047   40,445   40,445   37,041   37,421
Jury finds Alford's 'Gross Comp' damages through Sep 2017      36,777   36,718   37,107   37,497   37,497   40,047   40,047   40,445   40,445   37,041   37,421   37,902
Jury finds Alford's 'Gross Comp' damages through Dec 2017      36,777   36,718   37,107   37,497   37,497   40,047   40,047   40,445   40,445   37,041   37,421   37,902   37,902
Jury finds Alford's 'Gross Comp' damages through Mar 2018      36,777   36,718   37,107   37,497   37,497   40,047   40,047   40,445   40,445   37,041   37,421   37,902   37,902   35,219
Jury finds Alford's 'Gross Comp' damages through Jun 2018      36,777   36,718   37,107   37,497   37,497   40,047   40,047   40,445   40,445   37,041   37,421   37,902   37,902   35,219
Jury finds Alford's 'Gross Comp' damages through Sep 2018      36,777   36,718   37,107   37,497   37,497   40,047   40,047   40,445   40,445   37,041   37,421   37,902   37,902   35,219
Jury finds Alford's 'Gross Comp' damages through Dec 2018      36,777   36,718   37,107   37,497   37,497   40,047   40,047   40,445   40,445   37,041   37,421   37,902   37,902   35,219
Jury finds Alford's 'Gross Comp' damages through Mar 2019      36,777   36,718   37,107   37,497   37,497   40,047   40,047   40,445   40,445   37,041   37,421   37,902   37,902   35,219
Jury finds Alford's 'Gross Comp' damages through Jun 2019      36,777   36,718   37,107   37,497   37,497   40,047   40,047   40,445   40,445   37,041   37,421   37,902   37,902   35,219
Jury finds Alford's 'Gross Comp' damages through Sep 2019      36,777   36,718   37,107   37,497   37,497   40,047   40,047   40,445   40,445   37,041   37,421   37,902   37,902   35,219
Jury finds Alford's 'Gross Comp' damages through Dec 2019      36,777   36,718   37,107   37,497   37,497   40,047   40,047   40,445   40,445   37,041   37,421   37,902   37,902   35,219
Jury finds Alford's 'Gross Comp' damages through Mar 2020      36,777   36,718   37,107   37,497   37,497   40,047   40,047   40,445   40,445   37,041   37,421   37,902   37,902   35,219
Jury finds Alford's 'Gross Comp' damages through Jun 2020      36,777   36,718   37,107   37,497   37,497   40,047   40,047   40,445   40,445   37,041   37,421   37,902   37,902   35,219
Jury finds Alford's 'Gross Comp' damages through Sep 2020      36,777   36,718   37,107   37,497   37,497   40,047   40,047   40,445   40,445   37,041   37,421   37,902   37,902   35,219
Jury finds Alford's 'Gross Comp' damages through Dec 2020      36,777   36,718   37,107   37,497   37,497   40,047   40,047   40,445   40,445   37,041   37,421   37,902   37,902   35,219
Jury finds Alford's 'Gross Comp' damages through Mar 2021      36,777   36,718   37,107   37,497   37,497   40,047   40,047   40,445   40,445   37,041   37,421   37,902   37,902   35,219
Jury finds Alford's 'Gross Comp' damages through Jun 2021      36,777   36,718   37,107   37,497   37,497   40,047   40,047   40,445   40,445   37,041   37,421   37,902   37,902   35,219
                                                                        EXHIBIT 8 – PROBABILITY TABLES (CONTINUED)

                   Taylor v Fluor et al
        Civil Action No. 6:17-cv-01875-BHH-KFM


                                          Probability Tables                                                                                                                         Total by Path
                                 List of paths and outcomes    Jun-18    Sep-18   Dec-18   Mar-19   Jun-19   Sep-19   Dec-19   Mar-20   Jun-20   Sep-20   Dec-20   Mar-21   Jun-21    or Outcome
                                     Jury finds no damages                                                                                                                                       -
Jury finds Alford's 'Gross Comp' damages through Dec 2014                                                                                                                                  36,777
Jury finds Alford's 'Gross Comp' damages through Mar 2015                                                                                                                                  73,495
Jury finds Alford's 'Gross Comp' damages through Jun 2015                                                                                                                                 110,603
Jury finds Alford's 'Gross Comp' damages through Sep 2015                                                                                                                                 148,099
Jury finds Alford's 'Gross Comp' damages through Dec 2015                                                                                                                                 185,596
Jury finds Alford's 'Gross Comp' damages through Mar 2016                                                                                                                                 225,643
Jury finds Alford's 'Gross Comp' damages through Jun 2016                                                                                                                                 265,690
Jury finds Alford's 'Gross Comp' damages through Sep 2016                                                                                                                                 306,136
Jury finds Alford's 'Gross Comp' damages through Dec 2016                                                                                                                                 346,581
Jury finds Alford's 'Gross Comp' damages through Mar 2017                                                                                                                                 383,622
Jury finds Alford's 'Gross Comp' damages through Jun 2017                                                                                                                                 421,043
Jury finds Alford's 'Gross Comp' damages through Sep 2017                                                                                                                                 458,944
Jury finds Alford's 'Gross Comp' damages through Dec 2017                                                                                                                                 496,846
Jury finds Alford's 'Gross Comp' damages through Mar 2018                                                                                                                                 532,065
Jury finds Alford's 'Gross Comp' damages through Jun 2018      35,601                                                                                                                     567,666
Jury finds Alford's 'Gross Comp' damages through Sep 2018      35,601    36,084                                                                                                           603,750
Jury finds Alford's 'Gross Comp' damages through Dec 2018      35,601    36,084   36,084                                                                                                  639,834
Jury finds Alford's 'Gross Comp' damages through Mar 2019      35,601    36,084   36,084   27,084                                                                                         666,918
Jury finds Alford's 'Gross Comp' damages through Jun 2019      35,601    36,084   36,084   27,084   27,441                                                                                694,359
Jury finds Alford's 'Gross Comp' damages through Sep 2019      35,601    36,084   36,084   27,084   27,441   27,699                                                                       722,058
Jury finds Alford's 'Gross Comp' damages through Dec 2019      35,601    36,084   36,084   27,084   27,441   27,699   27,699                                                              749,757
Jury finds Alford's 'Gross Comp' damages through Mar 2020      35,601    36,084   36,084   27,084   27,441   27,699   27,699   28,503                                                     778,260
Jury finds Alford's 'Gross Comp' damages through Jun 2020      35,601    36,084   36,084   27,084   27,441   27,699   27,699   28,503   28,303                                            806,563
Jury finds Alford's 'Gross Comp' damages through Sep 2020      35,601    36,084   36,084   27,084   27,441   27,699   27,699   28,503   28,303   28,374                                   834,937
Jury finds Alford's 'Gross Comp' damages through Dec 2020      35,601    36,084   36,084   27,084   27,441   27,699   27,699   28,503   28,303   28,374   28,174                          863,111
Jury finds Alford's 'Gross Comp' damages through Mar 2021      35,601    36,084   36,084   27,084   27,441   27,699   27,699   28,503   28,303   28,374   28,174   30,296                 893,407
Jury finds Alford's 'Gross Comp' damages through Jun 2021      35,601    36,084   36,084   27,084   27,441   27,699   27,699   28,503   28,303   28,374   28,174   30,296   30,500        923,907
                                                                   EXHIBIT 8 – PROBABILITY TABLES (CONTINUED)

                   Taylor v Fluor et al
        Civil Action No. 6:17-cv-01875-BHH-KFM


                                          Probability Tables   Total by Path   Adjusted for
                                 List of paths and outcomes     or Outcome      Fail to Mit   Weight        28    Weight        406    Weight        28    Weight        406


                                     Jury finds no damages                 -              -       1          0       28           0        1          0       28           0
Jury finds Alford's 'Gross Comp' damages through Dec 2014            36,777               -       1       1,313      27     992,979        1         n/a      27          n/a
Jury finds Alford's 'Gross Comp' damages through Mar 2015            73,495               -       1       2,625      26    1,910,880       1         n/a      26          n/a
Jury finds Alford's 'Gross Comp' damages through Jun 2015           110,603               -       1       3,950      25    2,765,072       1         n/a      25          n/a
Jury finds Alford's 'Gross Comp' damages through Sep 2015           148,099               -       1       5,289      24    3,554,386       1         n/a      24          n/a
Jury finds Alford's 'Gross Comp' damages through Dec 2015           185,596               -       1       6,628      23    4,268,708       1         n/a      23          n/a
Jury finds Alford's 'Gross Comp' damages through Mar 2016           225,643         47,112        1       8,059      22    4,964,148       1       1,683      22    1,036,470
Jury finds Alford's 'Gross Comp' damages through Jun 2016           265,690        265,690        1       9,489      21    5,579,494       1       9,489      21    5,579,494
Jury finds Alford's 'Gross Comp' damages through Sep 2016           306,136        306,136        1      10,933      20    6,122,712       1      10,933      20    6,122,712
Jury finds Alford's 'Gross Comp' damages through Dec 2016           346,581        346,581        1      12,378      19    6,585,039       1      12,378      19    6,585,039
Jury finds Alford's 'Gross Comp' damages through Mar 2017           383,622        383,622        1      13,701      18    6,905,190       1      13,701      18    6,905,190
Jury finds Alford's 'Gross Comp' damages through Jun 2017           421,043        421,043        1      15,037      17    7,157,728       1      15,037      17    7,157,728
Jury finds Alford's 'Gross Comp' damages through Sep 2017           458,944        458,944        1      16,391      16    7,343,111       1      16,391      16    7,343,111
Jury finds Alford's 'Gross Comp' damages through Dec 2017           496,846        496,846        1      17,745      15    7,452,690       1      17,745      15    7,452,690
Jury finds Alford's 'Gross Comp' damages through Mar 2018           532,065        532,065        1      19,002      14    7,448,909       1      19,002      14    7,448,909
Jury finds Alford's 'Gross Comp' damages through Jun 2018           567,666        567,666        1      20,274      13    7,379,663       1      20,274      13    7,379,663
Jury finds Alford's 'Gross Comp' damages through Sep 2018           603,750        603,750        1      21,563      12    7,245,002       1      21,563      12    7,245,002
Jury finds Alford's 'Gross Comp' damages through Dec 2018           639,834        639,834        1      22,851      11    7,038,174       1      22,851      11    7,038,174
Jury finds Alford's 'Gross Comp' damages through Mar 2019           666,918        666,918        1      23,818      10    6,669,178       1      23,818      10    6,669,178
Jury finds Alford's 'Gross Comp' damages through Jun 2019           694,359        694,359        1      24,799       9    6,249,232       1      24,799       9    6,249,232
Jury finds Alford's 'Gross Comp' damages through Sep 2019           722,058        722,058        1      25,788       8    5,776,464       1      25,788       8    5,776,464
Jury finds Alford's 'Gross Comp' damages through Dec 2019           749,757        749,757        1      26,777       7    5,248,299       1      26,777       7    5,248,299
Jury finds Alford's 'Gross Comp' damages through Mar 2020           778,260        778,260        1      27,795       6    4,669,559       1      27,795       6    4,669,559
Jury finds Alford's 'Gross Comp' damages through Jun 2020           806,563        806,563        1      28,806       5    4,032,813       1      28,806       5    4,032,813
Jury finds Alford's 'Gross Comp' damages through Sep 2020           834,937        834,937        1      29,819       4    3,339,747       1      29,819       4    3,339,747
Jury finds Alford's 'Gross Comp' damages through Dec 2020           863,111        863,111        1      30,825       3    2,589,333       1      30,825       3    2,589,333
Jury finds Alford's 'Gross Comp' damages through Mar 2021           893,407        893,407        1      31,907       2    1,786,814       1      31,907       2    1,786,814
Jury finds Alford's 'Gross Comp' damages through Jun 2021           923,907        923,907        1      32,997       1     923,907        1      32,997       1     923,907


                                                                                                 28    $490,560     406    $334,973       28    $464,377     406    $292,068
          EXHIBIT 9 – JOB SEARCH CHART FOR SUPPLEMENTAL DISCOVERY (TARA D. TAYLOR)

Name of Employer Date of Application                             Job Title                              Location of Job
      Shell           9/4/2014                            Your Ref No:18223044                           not specified
  Bechtel Careers     9/5/2014                  Sub-Contract Formation Specialist - 107425               not specified
  Bechtel Careers     9/5/2014         Contracts Administration Specialist Jubail (031.3703) - 106885    not specified
      Target          9/5/2014                                   unknown                                 not specified
L-3 Communications    9/6/2014                      Distribution Manager - 3 - 061998                    not specified
                                       OPERATIONS SHIFT MANAGER MARION INDIANA DC -                     Marion, Indiana,
   Dollar General       9/6/2014                                 73001BR                                      DC
                                                                                                        Rialto, Fontana,
       Target           9/9/2014                        Distribution Group Leader                           Ontario
       Target           4/7/2015          Distribution Group Leader - Midway GA-SUP0005HW                Midway, GA
DynCorp International
        LLC             3/13/2016                     Advisor, Procurement-1601510                       not specified
DynCorp International
        LLC             3/21/2016                 Advisor, Logistics and Support-1601080                 not specified
DynCorp International
        LLC             3/24/2016                Human Resources Manager-INL-1601109                     not specified
Worldwide Recruiting
and Staffing Services
        LLC             3/28/2016                    Advisor, Procurement-1600620                        not specified
DynCorp International                  Advisor, Afghanistan National Defense Security Force Human
        LLC             4/14/2016                           Resource-1601377                             not specified
DynCorp International
        LLC             4/14/2016       DCOS-SA CSTC-A SENIOR PROCUREMENT ADVISOR                         Abu Dhabi
      Endevis            6/5/2016                   Registration with Endevis                            not specified
  Panda Restaurant
     Group, Inc.        6/7/2016       Field Human Resources Manager - Atlanta, job ID# 14000417          Atlanta, GA
  Synergy Business
     Consulting         6/7/2016                             HR Manager                                   Duluth, GA
       Bexiam           6/7/2016                       Human Resources Manager                           Atlanta, GA
     HD Supply          6/7/2016       Manager, Regional Human Resources - Facilities Maintenance        Norcross, GA
      PetSmart          6/7/2016                           Resume Received                               not specified
                                       Manager, Regional Human Resources - Facilities Maintenance -
     HD Supply          6/7/2016                            Norcross, GA                                 Norcross, GA
   Gate Gourmet
 Recruitment Team       6/10/2016                             HR Generalist                              Atlanta, GA
    Home Depot          6/10/2016                            Resume Received                             not specified
Worldwide Recruiting
and Staffing Services
        LLC             6/13/2016                     Advisor, Procurement-1601510                       not specified
   Roth Staffing        6/13/2016                     Sr. Human Resources Manager                        Marietta, GA
Worldwide Recruiting
and Staffing Services
        LLC             6/14/2016                         HR Supervisor-1601873                          not specified
   Georgia World
  Congress Center       6/16/2016         Employee Human Resource Manager (eHRM) 2651523                 not specified
DynCorp International
        LLC             6/21/2016                        HR Supervisor-1602604                           not specified
DynCorp International                  Advisor, Afghanistan National Defense Security Force Human
        LLC             6/24/2016                           Resource-1601379                             not specified
DynCorp International
        LLC             6/24/2016                         HR Supervisor-1602336                          not specified
 Name of Employer Date of Application                           Job Title                            Location of Job
Worldwide Recruiting
and Staffing Services
        LLC            6/24/2016                              Profile submitted                       not specified
                                        Advisor, Afghanistan National Defense Security Force Human
   DynCorp-Int'l        6/24/2016                                 Resource                            not specified
DynCorp International                   Afghanistan National Defense Security Force Human Resource
        LLC             6/27/2016                                 Advisor                             not specified
Worldwide Recruiting
and Staffing Services
        LLC             6/28/2016                        HR Supervisor-1602336                        not specified
DynCorp International
        LLC             6/28/2016             Mentor Program Support Supervisor-1602331               not specified
                                         Human Resources Manager - Corporate & Global Functions-
        IHG              7/1/2016                             R121498                                 not specified
  Harris Computer
      Systems            7/1/2016                      Human Resource Advisor                          Atlanta, GA
   Oldcastle, Inc.       7/1/2016                    Deputy Labor Relations Director                   Atlanta, GA
    Confidential         7/5/2016                     HR Manufacturing Manager                         Atlanta, GA
       Tosca             7/5/2016                      Human Resources Manager                         Atlanta, GA
  Human Resource
    Dimensions          7/6/2016                            Sr. HR Generalist                         Norcross, GA
       Univar           7/20/2016                  Regional Human Resources Generalist                Atlanta, GA
   Georgia World
  Congress Center        8/1/2016                      Human Resources Manager                        Atlanta, GA
    Home Depot           8/1/2016                           Resume Received                           not specified
  ANTOnline.com         8/11/2016                      Dispute Resolution Manager                     Atlanta, GA
    Home Depot          8/11/2016                           Resume Received                           not specified
     Varite, Inc.       8/11/2016                         HR Business Partner                         not specified
      Chairlift          9/6/2016                    Human Resources Content Writer                   Atlanta, GA
DynCorp International
        LLC             11/3/2016                 Reports Coordinator, ANDSF-1603865                  not specified
Worldwide Recruiting
and Staffing Services
        LLC             11/4/2016               Human Resources Manager Senior-1603299                not specified
DynCorp International
        LLC             11/9/2016                Advisor, Logistics and Support-1603905               not specified
  Triumph Group         11/9/2016                   Senior Human Resources Manager                    Atlanta, GA
    JLL Careers          11/9/2016          Senior Human Resources Business Partner 46754BR           not specified
      ZCorum            11/15/2016                     Human Resources Manager                        Atlanta, GA
 Goodwill of North
      Georgia           11/16/2016                     6899 - HR Business Partner                    North Georgia
  Floor and Décor       11/17/2016                       Application Received                         Smyrna, GA
Marcum Search LLP       11/22/2016                     Human Resources Generalist                     Atlanta, GA
Variety Whotesalers,
         Inc.           11/24/2016             Distrbution Center Human Resource Manager              Newnan, GA
  Hire Investment        12/7/2016                    Human Resource Generalist II                    Atlanta, GA
  Lockheed Martin        12/7/2016              E4373:Labor Relations Rep Sr 373666BR                 not specified
  Lockheed Martin        12/7/2016               E4503:Mult Func HR Rep Sr 372811BR                   not specified
  Lockheed Martin       12/7/2016                    Mult Func HR Rep Sr 371749BR                     not specified
  Lockheed Martin        12/7/2016             E4375:Labor Relations Rep Sr Stf 374573BR              not specified
   Bowlmor AMF          12/15/2016                      Human Resources Manager                       Atlanta, GA
    Home Depot          12/22/2016                          Resume Received                           not specified
  Name of Employer Date of Application                         Job Title                          Location of Job
    Search Solution
         Group          12/29/2016                          HR Manager                              not specified
  TeamOne Logistics       3/4/2017                 Human Resources & Safety Manager                East Point, GA
    CGL Recruiting       3/15/2017                      HRBP - Site Manager                        Savannah, GA
DynCorp International
          LLC            5/18/2017                    Operations Manager-1702154                    not specified
DynCorp International
        FZ-LLC           6/14/2017                    Property Manager-1702028                      not specified
      Fluor Corp.        6/15/2017               Manager, Human Resources 96643BR                   not specified
      Fluor Corp.        6/30/2017       ACAP - GG09 - Food Services Supervisor, Senior 96071BR     not specified
      Fluor Corp.        6/30/2017               Manager, Human Resources 96989BR                   not specified
     Home Depot           7/5/2017                         Resume Received                          not specified
    Merritt Hawkins     7/25/2017                         Physician Recruiter                      Roswell, GA
   Acadia Healthcare     7/25/2017                     Human Resource Director                     Riverdale, GA
      Robert Half
     Management
       Resources         7/25/2017                  Compensation Benefits Specialist                Atlanta, GA
   Fire, Inc. Atlanta    7/25/2017                        Corporate Trainer                         Atlanta, GA
     Consolidated
  Container Company      7/25/2017                       Director Total Rewards                     Atlanta, GA
Express Employment
Professionals - Atlanta  7/25/2017                      Human Resource Manager                     Suwanee, GA
     Confidential       7/25/2017               Payroll & Human Resources Administrator            Marietta, GA
 Impact Employment
       Solutions         7/25/2017                         Staffing Manager                        Marietta, GA
 Critical Mass Global    7/25/2017                         Resume Received                         Atlanta, GA
     Home Depot           8/2/2017                         Resume Received                         not specified
     Home Depot          8/16/2017                         Resume Received                         not specified
     Home Depot          8/16/2017                         Resume Received                         not specified
     Home Depot          8/16/2017                         Resume Received                         not specified
     Home Depot          8/17/2017                         Resume Received                         not specified
     Home Depot          8/18/2017                         Resume Received                         not specified
DynCorp International
        FZ-LLC           8/24/2017                       HR Manager-1703490                         not specified
Worldwide Recruiting
 and Staffing Services
          LLC            8/24/2017                       HR Manager-1703490                         not specified
DynCorp International
        FZ-LLC           8/24/2017                       HR Manager-1703526                         not specified
Worldwide Recruiting
 and Staffing Services
          LLC            8/25/2017                       HR Manager-1703526                         not specified
     Home Depot          8/25/2017                        Resume Received                           not specified
DynCorp International
          LLC           11/16/2017                       HR Generalist-1704898                      not specified
DynCorp International
          LLC           11/16/2017                       HR Manager-1704962                         not specified
DynCorp International
          LLC            12/4/2017                      HR GENERALIST AFG                           Afghanistan
DynCorp International
          LLC            12/5/2017                  KWAJALEAN HR GENERALIST                         not specified
DynCorp International                                                                              KANDAHAR,
          LLC            12/5/2017                          HR MANAGER                            AFGHANISTAN
 Name of Employer Date of Application                             Job Title                           Location of Job
DynCorp International
       LLC            12/11/2017                         HR Generalist Sr-1705289                       not specified
DynCorp International
       LLC            12/14/2017                        Operations Manager-1704475                      not specified
     Amazon           12/14/2017                    HR Services Manager - Job: 566585                   not specified
     Amazon           12/14/2017                             Operations Manager                        Jefferson, GA
     Amazon           12/14/2017                             Operations Manager                        Braselton, GA
     Amazon           12/14/2017          Senior Human Resource Business Partner - Job: 601448          not specified
     Amazon           12/14/2017                 Principal, Human Resources - Job: 601446               not specified
     Amazon           12/14/2017                 Senior HR Business Partner - Job: 569328               not specified
     Amazon           12/14/2017      Senior HR Business Partner – Amazon Devices EU - Job: 572238      not specified
     Amazon           12/14/2017      Workforce Staffing Manager - High Volume Hiring - Job: 601654     not specified
     Amazon           12/14/2017                Employee Relations Manager - Job: 601384                not specified
     Amazon           12/14/2017                 Operations Manager - Brazil - Job: 602235                 Brazil
     Amazon           12/14/2017             Operations Manager - Tampa, FL area - Job: 600626           Tampa, FL
     Amazon           12/14/2017              Operations Manager - Houston Area - Job: 600150           Houston, TX
     Amazon           12/14/2017          Operations Manager - Jacksonville, FL area - Job: 600651    Jacksonville, FL
     Amazon           12/14/2017             Operations Manager - Nashville, TN - Job: 599792          Nashville, TN
                                        Operations Manager - Military Veterans & Spouses (Southeast   Southeast United
     Amazon           12/14/2017                            Region) - Job: 599105                          States
     Amazon           12/14/2017                     HR Business Partner - Job: 601322                  not specified
DynCorp International
       LLC            12/16/2017                         HR Generalist Sr-1704779                       not specified
   Home Depot          2/12/2018                              Resume Received                           not specified
    BioSource
   International       3/7/2018                              Senior HR Manager                          Atlanta, GA
   Home Depot           8/8/2018                              Resume Received                           not specified
   Home Depot           8/8/2018                              Resume Received                           not specified
   Home Depot           8/8/2018                              Resume Received                           not specified
    HHS OHR           11/8/2016 -
  ENTERPRISE          2/8/2017                               Contract Specialist                      Washington, DC
HHS CDC CENTER
     HUMAN            3/27/2017 -
   RESOURC             4/3/2017                  Supervisory Human Resources Specialist                 Atlanta, GA
             APPENDIX A -1 – EXPERT QUALIFICATIONS OF JAMES FORREST JOYNER III

James Joyner was born in Louisburg, NC, was raised in Southern Pines, NC, and currently is a resident of
Spartanburg, SC. He currently serves as managing member of business valuation and litigation support services
of Integra Valuation Consulting LLC, based in Spartanburg, SC. He is also the managing member of Integra
Benefits Consulting LLC and the Joyner Burnette CPA Firm. Joyner previously served as a Member in the Western
Carolinas Practice Unit of Dixon Hughes PLLC, a regional Certified Public Accounting and professional services
firm.

In addition to coordination of tax compliance and consulting services, Joyner’s areas of focus include business
valuation, litigation support and employee benefit plans. He has performed business valuations and litigation
support services for purposes of equitable distributions, estate matters, gifting matters, employee stock ownership
plans, equity, debt instruments, intellectual property, shareholder disputes, damages to business operations,
damages to intellectual property, and others.

Mr. Joyner received his B.S. in Accounting from Bob Jones University and received his Certified Public
Accountant (CPA) license in 1981, and Certified Valuation Analyst (CVA) designation in 1995. He is Accredited
in Business Valuations (ABV – 2007) by the AICPA and has earned designations as a Certified Pension Consultant
(CPC – 2004), an Accredited Investment Fiduciary Auditor® (AIFA ®– 2004), Certified in Risk Management
(CRM – 2013) and a Certified Patent Valuation Analyst (CPVA – 2014).

His professional affiliations include memberships in the American Institute of Certified Public Accountants, the
South Carolina Association of Certified Public Accountants, the American Society of Pension Actuaries, The
Appraisal Foundation, the National Association of Certified Valuation Analysts, The Institute of Business
Appraisers, and he is an Associate Member of the American Society of Appraisers. In the past, he has served as
Board member of a variety of not-for-profit boards and was a co-founding director of the Spartanburg Children’s
Advocacy Center and the Healthy Smiles of Spartanburg. He also served as a director of the Mary Black
Foundation from its inception, until the hospital was sold in 1996 and on the MBF Investment Committee from
1996 through June 2013.
                              APPENDIX A-2 – EXPERT CREDENTIALS

                      PROFESSIONAL QUALIFICATIONS AND EXPERIENCE
                                   JAMES FORREST JOYNER III

                                    Integra Valuation Services LLC                                     Managing Member
                                               P.O. Box 1808                                           Business Valuation/
                                          Spartanburg, SC 29304                                    Litigation Support Services
                                    Joyner Burnette CPA Firm LLC
Professional Firms:                                                                                       Managing Member
                                               P.O. Box 1809
                                                                                                  Tax and Attestation Services
                                          Spartanburg, SC 29304
                                   Integra Benefits Consulting LLC                                        Managing Member
                                               P.O. Box 1808                                       Third Party Administration
                                          Spartanburg, SC 29304                                                        Services
                                                                                                (ESOP, 401k, pension plans)
                                             BS in Accounting
Education:
                                  Bob Jones University (Greenville, SC)
                                      Certified Public Accountant
                                    South Carolina #1719, August 21, 1981
                                   North Carolina #21906, March 18, 1994
                                       Georgia #020352, July 27, 1999

                                       Certified Valuation Analyst
                                         NACVA, November 3, 1995

                                      Certified Pension Consultant
Certifications:            American Society of Pension Professionals and Actuaries
                                                February, 2004

                                   Accredited in Business Valuation
                                    AICPA, Certificate #3226, May, 2007

                                     Certified in Risk Management
                         International Institute of Professional Education and Research
                                                  June, 2013

                                  ESOP Administration Certification
                           American Society of Pension Professionals and Actuaries
                                                January, 2014

                                  Certified Patent Valuation Analyst
                                     The Business Development Academy
                                               December, 2014

                              American Institute of Certified Public Accountants
                                SC Association of Certified Public Accountants
Professional
                             National Association of Certified Valuation Analysts
Associations:
                             American Society of Pension Professional & Actuaries
                                       American Society of Appraisers

                      Valuations and peer reviews of reports, fairness opinions (including ESOP companies) for 25
                      years. Public practice of accounting, auditing and tax services to closely held businesses for
Experience:
                      over 35 years. Third party administration services to qualified/non-qualified plans, including
                      ESOPs, for over 25 years. Independent trustee services for over 80 ESOPs.
                      $395 hourly, plus reimbursement of out-of-pocket costs
Fee for Services:
                      $195 staff hourly; clerical $80-90 hourly
                           APPENDIX B – SELECTED DATA REVIEWED FOR THIS REPORT

                                             CASE NO. 6:17-cv-01875-BHH-KFM


                   Data Available to Parties by Production for Litigation                           BATES

Selected Fluor payroll registers for Tara Taylor                                                    DEF2734

Fluor Corporation Employees’ Savings Investment Plan – Summary Plan Description                    DEF3449-68

Travel History per PATS (for Tara Taylor)                                                          DEF4013-14

Form W-2s for Tara Taylor, 2012-2017                                                               DEF362-68

Individual tax returns for Tara Taylor for 2013 through 2017                                   DEF369-508, 540-555

M&A Personal vs Total Personnel, Feb 2012 – Jul 2018                                                DEF4052

Plaintiff’s Expert Report by Charles L. Alford, PhD, dated 04 June 2018, updated 14 Nov 2019        Unknown

Deposition transcript of Tara Taylor deposition, dated 26 April 2018                                Unknown

Deposition transcript of Preston Taylor Howard, Jr., dated 10 May 2018                              Unknown

Deposition transcript of Robert Wells and Willard M. Smith, III, dated 27 April 2018                Unknown

Fluor Demobilization Plan, 01 March 2014                                                         DEF002669-73

Letter of 03 March 2014 from Gregory K. Johnston, Procuring Contract Officer, Logistics
     Augmentation Program, to Joseph Poniatowski, Functional Director, Prime Contract            DEF002368-70
     Management, Fluor International, Inc.

Job Search Chart for Supplemental Discovery (Tara D. Taylor)                                       PL2368-70

Fluor Staffing Realignment Form for SAP #10333755                                                  DEF 003469

Fluor CORPORATION Employees’ Savings and Investment Plan Summary Plan Description, Dated           DEF3412-48
     May 1, 2018
                                       Other Resources                                              BATES

Report of the American Academy of Actuaries’ – Commissioner’s Standard Ordinary (CSO) Task            *
    Force (2001)

South Carolina Code of Laws (https://www.scstatehouse.gov/code/t19c001.php, accessed 11 Nov           *
    2018)

AN ACT TO AMEND SECTION 19-1-150, CODE OF LAWS OF SOUTH CAROLINA, 1976,                               *
    RELATING TO THE LIFE EXPECTANCY TABLE FOR CIVIL LITIGATION, SO AS TO
    UPDATE THE TABLE USING THE 2001 COMMISSIONERS STANDARD ORDINARY
    MORTALITY TABLE. (https://www.scstatehouse.gov/sess115_2003-2004/bills/4453.htm,
    accessed 11 Nov 2018)

Publication 54 – Tax Guide for U.S. Citizens and Resident Aliens Abroad, Internal Revenue Service     *

Power Point deck Rock Island Contracting Center, dated 15 June 2011                                   *

                                                                                                      *
Department of Defense Contractor and Troop Levels in Afghanistan and Iraq: 2007-2018,
   Updated May 10, 2019, Congressional Research Service,
   https://crsreports.congress.gov, R44116
                                                                                                      *
LITIGATION SERVICES HANDBOOK – The Role of the Financial Expert, 6th Edition, Edited by
    Roman L. Weil, Daniel G. Lentz, Elizabeth A. Evan

                                                                                                      *
Modeling Risk: Applying Monte Carlo Risk Simulation, Strategic Real Options, Stochastic
    Forecasting, Portfolio Optimization, Data Analytics, Business Intelligence, and Decision
    Modeling (Page 1). ROV Press. Kindle Edition. Mun, Johnathan. 3rd edition

* BATES numbers were not assigned to these documents at the time my report was produced.
                                                                                                                                                                                          10/3/2019




       James F. Joyner III, CPA ABV/ CVA, CPC, AIFA ®, CRM, CPVA                               Column1                                  Column2            Column3           Column4                          Column5                  Column6         Column7        Column8       Column9             Column10          Column11
                       Litigation Support Services
                                                                                                                                                             Date                                                                                    Expert Witness              Court or County,
                                  Client                                                      Case Title                          Case / Citation Number                     Attorney                       Type of Case             Deposed Date                     Verdict                             Judge                                Comments:
                                                                                                                                                           Engaged                                                                                  Testimony Given                   State

                                                                         Daphne Necciai, individually and as a member of
                                                                          Piedmont Hospice, LLC v. Low Country Medical
Piedmont Hospice LLC                                                                                                                 2012‐CP‐42‐2146        2012           Lee Plumblee               Damages from Lost Profits         None              No          Settled                                              Review data for possibly expert witness testimony
                                                                         Management Services, LLC, Alan B. Richey, James
                                                                               W. Kellett, Jr., and Michael Purcell
                                                                                                                                                                                                                                                                                                                             Consulting engagement; proceeds from sale of
Zurich North America Insurance                                             Zurich North America Insurance v. Joe Gibson           Claim #9100068205001      2012           Brad Martin                Damages from Lost Profits         None              No          Settled        Federal
                                                                                                                                                                                                                                                                                                                                         company not received
                                                                          Morris and JEMACJO II, Inc., Plaintiffs v. Carolina                                          Koger Bradford, Josh
Michael A. Morris and JEMACJO II, Inc.                                                                                              2012‐CP‐42‐00165        2013                                                                        None              No          Settled
                                                                         Firme Services, LLC and Safeware, Inc., Defendant                                                 Thompson
                                                                            Beattie B. Ashmore, in his capacity as court‐
                                                                          appointed Receiver for Ronnie Gene Wilson and                                                                                                                                                                                                   Defense of putative gains received in PONZI scheme;
James T. Bay                                                                                                                       8:14‐CV‐04180‐JMC        2015        Bradford N. Martin              Bankruptcy Recovery             None              No          Settled        Federal         J. Michelle Childs
                                                                          Atlantic Bullion & Coin, Inc., Plaintiff v. James T.                                                                                                                                                                                                               report issued
                                                                                           Bay, Defendant
                                                                          Debra Funk, Plaintiff vs. DIRTT Environmental
DIRTT Environmental Solutions, Inc., d/b/a Spider Agile Technology and                                                                                                  Sarah Sloan Batson,                                                                                                                               Report issued on business profits and compensation
                                                                         Solutions, Inc., d/b/a Spider Agile Technology and        6:13‐cv‐01133‐TMC        2015                                  Lost Commission Compensation          None              No          Settled        Federal
DIRTT Networks f/k/a Axios Networks                                                                                                                                      Wyche Law Firm                                                                                                                                                         claims
                                                                         DIRTT Networks f/k/a Axios Networks, Defendants
                                                                           Epoplex, a Division of StonCor Group, Inc. Vs
Epoplex, Div of Stoncor Group, Inc.                                        Timothy Weitzel, Art Livingston, and magnolia           8:14‐cv‐04525 HMH        2015        Bradford N. Martin            Damages from Lost Profits         None              No          Settled        Federal
                                                                                       Advanced Materials, Inc.
                                                                            Beattie B. Ashmore, in his capacity as court‐
                                                                          appointed Receiver for Ronnie Gene Wilson and                                                                                                                                                                                                   Defense of putative gains received in PONZI scheme;
George Kanavas                                                                                                                     8:14‐CV‐04279‐JMC        2015        Bradford N. Martin              Bankruptcy Recovery             None              No          Settled        Federal         J. Michelle Childs
                                                                           Atlantic Bullion & Coin, Inc., Plaintiff v. George                                                                                                                                                                                                                report issued
                                                                                          Kanavas, Defendant
                                                                            Beattie B. Ashmore, in his capacity as court‐
                                                                          appointed Receiver for Ronnie Gene Wilson and                                                                                                                                                                                                   Defense of putative gains received in PONZI scheme;
Jim Dodds                                                                                                                          8:15‐CV‐00561‐JMC        2015        Bradford N. Martin              Bankruptcy Recovery             None              No          Settled        Federal         J. Michelle Childs
                                                                         Atlantic Bullion & Coin, Inc., Plaintiff v. Jim Dodds,                                                                                                                                                                                                              report issued
                                                                                               Defendant
                                                                            Beattie B. Ashmore, in his capacity as court‐
                                                                          appointed Receiver for Ronnie Gene Wilson and                                                                                                                                                                                                   Defense of putative gains received in PONZI scheme;
Lynda Sentell Stevenson                                                                                                            8:15‐CV‐02371‐JMC        2015        Bradford N. Martin              Bankruptcy Recovery             None              No          Settled        Federal         J. Michelle Childs
                                                                            Atlantic Bullion & Coin, Inc., Plaintiff v. Lynda                                                                                                                                                                                                                report issued
                                                                                     Sentell Stevenson, Defendant
                                                                             Barbara Anne Gibson and Paul M. Gibson,                                                                                                                                                            Spartanburg County
                                                                          Plaintiffs vs. J. Randall McPherson, individually,                                          Alan Lazenby and Laura                                                                                      (SC) Master‐in‐
Barbara Anne Gibson and Paul M. Gibson, Plaintiffs                                                                                   2013‐CP‐42‐4551        2016                                      Damages from Lost Profits          Yes              Yes         Settled                                                              Report on damages
                                                                            Kars R Us of Spartanburg, LLC, and Accepted                                                        Filler                                                                                             Equity Gordon
                                                                                        Credit, LLC, Defendents                                                                                                                                                                       Cooper
Milliken & Company                                                            Milliken & Co v. Robert S. Weiner, et al.               7:14‐cv‐04422         2016           Troy Tessier               Damages from Lost Profits         None              No          Settled        Federal                              Report on value of business and intellectual property
                                                                          Premier Investment Group LLC, Etal, Plaintiff vs.
Premier Investments Group LLC                                                                                                      2014‐CP‐42‐051119        2016           Greg English               Damages from Lost Profits        Pending          Pending       Settled        Federal                                Report on Business value and damages analysis
                                                                                    Lewis C. Mason, Defendant
                                                                            Beattie B. Ashmore, in his capacity as court‐
                                                                          appointed Receiver for Ronnie Gene Wilson and
                                                                                                                                                                                                                                                                                                                          Defense of putative gains received in PONZI scheme;
Claude Williams                                                            Atlantic Bullion & Coin, Inc., Plaintiff v. Claude      8:15‐CV‐03633‐JMC        2017        Bradford N. Martin              Bankruptcy Recovery             None              No          Settled        Federal         J. Michelle Childs
                                                                                                                                                                                                                                                                                                                                             report issued
                                                                           Williams, Jr., Realty Associates, and Williams
                                                                             Grandchildren's Partnership, Defendants

                                                                            Beattie B. Ashmore, in his capacity as court‐
                                                                          appointed Receiver for Ronnie Gene Wilson and                                                                                                                                                                                                   Defense of putative gains received in PONZI scheme;
Lucile Sullivan                                                                                                                    8:15‐CV‐00563‐JMC        2017        Bradford N. Martin              Bankruptcy Recovery             None              No          Settled        Federal
                                                                          Atlantic Bullion & Coin, Inc., Plantiff v. Lucile M.                                                                                                                                                                                                               report issued
                                                                              and Hewlett K. Sullivan, Jr., Defendants

                                                                         DANA SPIRES, GLENN GRANT, SUSAN MOHLE, and
                                                                          TOM MIRANDA on Behalf of Themselves and All
                                                                               Others Similarly Situated v. DAVID R.
                                                                          SCHOOLS,WILLIAM A. EDENFIELD JR., ROBERT G.
                                                                                                                                                                                                                                                                                                                           Fiduciary issues for ESOP; valuation issues for stock
                                                                            MASCHE, JOSEPH T. NEWTON III, BURTON R.                                                    Lars Golumbic, Sarah
Piggly Wiggly ESOP                                                                                                                 2:16‐cv‐00616‐RMG        2017                                        ERISA Fiduciary Issues          None              No          Settled        Federal         Richard M. Gergel      and debt; damages; report issued; rebuttal report
                                                                         SCHOOLS, PIGGLY WIGGLY CAROLINA COMPANY,                                                    Adams/Groom Law Group
                                                                                                                                                                                                                                                                                                                                                  issued
                                                                         INC. & GREENBAX ENTERPRISES, INC. EMPLOYEE
                                                                            STOCK OWNERSHIP PLAN AND TRUST PLAN
                                                                         COMMITTEE, JOANNE NEWTON AYERS, MARION
                                                                             NEWTON SCHOOLS, and JOHN DOES 1‐10
Carissa Elena South                                                        Carissa Elena South v. David Christopher Lloyd               CL17‐769            2018         C. Shawn Potter                       Divorce                  None              Yes          Lost         State (VA)        Donald Coggins         Divorce (value of brokerage book of business)
                                                                                                                                                                       Ayla G. Luers Conner,
Tommy Holt                                                                                   Holt v. ARES                           CA 7:17‐cv‐03173        2018     Holcombe Bomar, PA Law           Damages from Lost Profits         None              No          Settled        State SC                                        Value of equity and lost earn out
                                                                                                                                                                                Firm
                                                                                                                                                                                                                                                                                                         Kevin F.
                                                                         Tara Taylor, Plaintiff v Fluor Corporation and Fluor CA 6:19‐cv‐01313‐BHH‐                  T. Chase Samples, Jackson
Fluor Corporation and Fluor Gov't Group International, Inc.                                                                                                 2018                                            Employment                  None                          Ongoing        Federal          McDonald, US                   Damages from termination of job
                                                                         Government Group International, Inc., Defendants              KFM                               Lewis, PC Law Firm
                                                                                                                                                                                                                                                                                                     Magistrate Judge
                                                                         Christopher D. Seay, Plaintiff v. Presision Bearing                                          Billy Gunn, Holcombe       Forensic Accounting; Damages from
Precision Bearing and Machine, Inc.                                                                                                CA 2017‐CP‐42‐03049      2019                                                                      5/20/2019           No          Settled        State SC                                  Damages from lost profits; value of equity
                                                                                   & Machine, Inc., Defendant                                                          Bomar, PA Law Firm                    Lost Profits
                                                                                                                                                                     Gregory English, WYCHE
Robert Redmond                                                                     Robert Redmond v David Raad                     CA 2018‐CP‐04‐00181      2019                                  Shareholder dispute ‐ Fair Value       tbd              tbd         Ongoing        State SC
                                                                                                                                                                            PA Law Firm




                                                                                                                                                                                          10/3/2019
